



EXHIBIT 10.19





EXECUTION VERSION


GUARANTEE AND COLLATERAL AGREEMENT

made by

INC RESEARCH, LLC
INC RESEARCH HOLDINGS, INC.

and the other signatories hereto

in favor of

GOLDMAN SACHS BANK USA,
as Collateral Agent

and

GOLDMAN SACHS BANK USA,
as Administrative Agent

Dated as of November 13, 2014








--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
 
Page


SECTION 1.
DEFINED TERMS
 
 
 
 
 
1.1
Definitions
1


1.2
Other Definitional Provisions
6


 
 
 
 
SECTION 2.
GUARANTEE
 
 
 
 
 
2.1
Guarantee
7


2.2
Reimbursement, Contribution and Subrogation
7


2.3
Amendments, etc. with respect to the Borrower Obligations
9


2.4
Guarantee Absolute and Unconditional
9


2.5
Reinstatement
10


2.6
Payments
10


 
 
 
 
SECTION 3.
GRANT OF SECURITY INTEREST
 
 
 
 
 
SECTION 4.
REPRESENTATIONS AND WARRANTIES
 
 
 
 
 
4.1
Representations in Credit Agreement
11


4.2
Title; No Other Liens
12


4.3
Perfected First Priority Liens
12


4.4
Jurisdiction of Organization; Chief Executive Office
12


4.5
Inventory and Equipment
12


4.6
Farm Products
12


4.7
Investment Related Property
12


4.8
Receivables
13


4.9
Intellectual Property
13


4.10
Commercial Tort Claims
14


 
 
 
SECTION 5.
COVENANTS
 
 
 
 
 
5.1
Covenants in Credit Agreement
14


5.2
Delivery and Control of Instruments, Chattel Paper, Negotiable Documents,
Investment Property and Letter-of-Credit Rights
14


5.3
Maintenance of Insurance
15


5.4
[Intentionally omitted]
15


5.5
Maintenance of Perfected Security Interest; Further Documentation
15


5.6
Changes in Locations, Name, etc
15


5.7
[Intentionally omitted]
15


5.8
Investment Property, Pledged Equity Interests and Deposit Accounts
15


5.9
Receivables
16


5.10
Intellectual Property
16




i



--------------------------------------------------------------------------------




5.11
Limitation on Liens on Collateral
18


5.12
Limitations on Dispositions of Collateral
18


5.14
Commercial Tort Claims
18


 
 
 
 
SECTION 6.
REMEDIAL PROVISIONS
 
 
 
 
 
6.1
Certain Matters Relating to Receivables
18


6.2
Communications with Obligors; Grantors Remain Liable
18


6.3
Investment Property
19


6.4
Proceeds to be Turned Over to Collateral Agent
19


6.5
Application of Proceeds
19


6.6
Code and Other Remedies
20


6.7
Registration Rights
20


6.8
Deficiency
21


6.9
Intellectual Property
21


 
 
 
SECTION 7.
THE COLLATERAL AGENT
 
 
 
 
7.1
Collateral Agent’s Appointment as Attorney-in-Fact, etc.
22


7.2
Duty of Collateral Agent
23


7.3
Financing Statements
23


7.4
Authority, Immunities and Indemnities of Collateral Agent
23


7.5
Intellectual Property Filings
24


 
 
 
SECTION 8.
MISCELLANEOUS
 
 
 
 
8.1
Amendments in Writing
24


8.2
Notices
24


8.3
No Waiver by Course of Conduct; Cumulative Remedies
24


8.4
Enforcement Expenses; Indemnification.
24


8.5
Successors and Assigns
24


8.6
Set-Off
24


8.7
Counterparts
25


8.8
Severability
25


8.9
Section Headings
25


8.10
Integration
25


8.11
GOVERNING LAW
25


8.12
Submission To Jurisdiction; Waivers
25


8.13
Acknowledgements
26


8.14
Additional Grantors; Supplements to Schedules
26


8.15
Releases
26


8.16
WAIVER OF JURY TRIAL
27








ii



--------------------------------------------------------------------------------




SCHEDULES
Schedule 1
[Reserved]
Schedule 2
Investment Property
Schedule 3
Jurisdictions of Organization and Chief Executive Offices
Schedule 4
Filings and Other Actions Required for Perfection
Schedule 5
Inventory and Equipment Locations
Schedule 6
Intellectual Property
Schedule 7
[Reserved]
Schedule 8
Commercial Tort Claims

ANNEXES
Annex I
Form of Assumption Agreement
Annex II
[Reserved]
Annex III-A
Form of Copyright Security Agreement
Annex III-B
Form of Patent Security Agreement
Annex III-C
Form of Trademark Security Agreement
Annex IV
Form of Pledge Supplement














iii



--------------------------------------------------------------------------------




GUARANTEE AND COLLATERAL AGREEMENT, dated as of November 13, 2014, made by each
of the signatories hereto (together with any other entity that may become a
party hereto as provided herein, the “Grantors” and, excluding the Borrower, the
“Guarantors”), in favor of GOLDMAN SACHS BANK USA, as collateral agent (in such
capacity, the “Collateral Agent”) and GOLDMAN SACHS BANK USA, as administrative
agent (in such capacity, the “Administrative Agent”), for the Secured Parties
(as defined in the Credit Agreement referred to below).
RECITALS
A.     Pursuant to the Credit Agreement, dated as of the date hereof (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among INC RESEARCH, LLC, a Delaware
limited liability company (the “Borrower”), INC RESEARCH HOLDINGS, INC., a
Delaware corporation (“Holdings”), the several banks and other financial
institutions or entities from time to time parties thereto (the “Lenders”),
GOLDMAN SACHS BANK USA, as Administrative Agent and Swingline Lender, GOLDMAN
SACHS BANK USA, as Collateral Agent, and GOLDMAN SACHS BANK USA, as Issuing
Lender, the Lenders have severally agreed to make extensions of credit to the
Borrower upon the terms and subject to the conditions set forth therein;
B.    The Borrower and Holdings are members of an affiliated group of companies
that includes each other Grantor;
C.    The proceeds of the extensions of credit under the Credit Agreement and,
to the extent applicable, the financial accommodations under the Specified Hedge
Agreements and the Specified Cash Management Agreements will be used in part to
enable the Borrower to refinance its existing credit agreement, dated as of July
12, 2011 (as amended, restated, supplemented or otherwise modified prior to the
date hereof, the “Existing Credit Agreement”), and its existing notes, to pay
related fees and expenses, for working capital requirements and for general
corporate purposes of the Borrower and its Subsidiaries;
D.     The Borrower and the other Grantors are engaged in related businesses,
and each Grantor will derive substantial direct and indirect benefit from the
making of the extensions of credit under the the Credit Agreement and, to the
extent applicable, the providing of financial accommodation under the Specified
Hedge Agreements and the Specified Cash Management Agreements; and
E.     It is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrower under the Credit Agreement
and, to the extent applicable, of the Qualified Counterparties to provide
financial accommodation under the Specified Hedge Agreements and the Specified
Cash Management Agreements that the Grantors shall have executed and delivered
this Agreement to the Collateral Agent for the benefit of the Secured Parties.
NOW, THEREFORE, in consideration of the premises and to induce the Agents and
the Lenders to enter into the Credit Agreement and to induce the Lenders to make
their respective extensions of credit to the Borrower thereunder and to induce
the Qualified Counterparties to enter into the Specified Hedge Agreements and
the Specified Cash Management Agreements and provide financial accommodation,
each Grantor hereby agrees with the Collateral Agent, for the benefit of the
Secured Parties, as follows:
SECTION 1.DEFINED TERMS
1.1    Definitions.
(a)    Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement,
and the following terms are used herein as defined in the New York UCC (and if
defined in more than one Article of the New York UCC, shall have the meaning
given in Article 8 or 9 thereof): Accounts, Certificated Security, Chattel
Paper, Commercial Tort Claims, Commodity Accounts, Deposit Accounts, Documents,
Electronic Chattel Paper, Equipment, Farm Products, Fixtures, General
Intangibles,




--------------------------------------------------------------------------------




Goods, Instruments, Inventory, Money, Negotiable Documents, Securities Accounts,
Securities Entitlements, Supporting Obligations, Tangible Chattel Paper and
Uncertificated Security.
(b)    The following terms shall have the following meanings:
“Administrative Agent”: as defined in the preamble to this Agreement.
“Agreement”: this Guarantee and Collateral Agreement, as the same may be
amended, restated, amended and restated, supplemented or otherwise modified from
time to time.
“Borrower”: as defined in the recitals to this Agreement.
“Borrower Obligations”: the collective reference to the “Obligations” (as such
term is defined in the Credit Agreement) of the Borrower.
“Collateral”: as defined in Section 3.
“Collateral Account”: any collateral account established by the Collateral Agent
as provided in Section 6.1.
“Collateral Agent”: as defined in the preamble to this Agreement.
“Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute.
“Copyright Licenses”: all written agreements entered into by any Grantor
pursuant to which such Grantor grants or obtains any right with respect to any
Copyright, including, without limitation, any rights to print, publish, copy,
distribute, create derivative works, or otherwise exploit and sell copyrighted
materials, and the right to prepare for sale, sell and advertise for sale, all
Inventory now or hereafter covered by such Copyrights, together with any and all
(i) amendments, modifications, renewals, extensions, and supplements thereof,
(ii) income, fees, royalties, damages, claims and payments now or hereafter due
and/or payable thereunder and with respect thereto including, without
limitation, damages and payments for past, present and future breaches or other
violations with respect thereto and (iii) rights to sue for past, present and
future breaches or violations thereof.
“Copyright Security Agreement”: an agreement substantially in the form of Annex
III-A hereto.
“Copyrights”: collectively, copyrights (whether registered or unregistered in
the United States or any other country or any political subdivision thereof) and
all mask works (as such term is defined in 17 U.S.C. Section 901, et seq.),
including, without limitation, each registered copyright identified on Schedule
6, together with any and all (i) registrations and applications therefor,
(ii) rights and privileges arising under applicable law with respect to such
copyrights, (iii) renewals and extensions thereof and amendments thereto,
(iv) income, fees, royalties, damages, claims and payments now or hereafter due
and/or payable thereunder and with respect thereto, including, without
limitation, damages, claims and payments for past, present and future
infringements, misappropriations or other violations thereof, (v) rights to sue
or otherwise recover for past, present and future infringements,
misappropriations or other violations thereof and (iv) rights corresponding
thereto throughout the world.
“Excluded Equity Interests”: collectively, all shares of stock, partnership
interests, limited liability interests, and all other equity interests in (a)
any Person (other than a Wholly Owned Subsidiary or a Subsidiary controlled by
the Borrower or any Wholly Owned Subsidiary) to the extent a security interest
granted thereon is not permitted by the terms of such Person’s organizational or
joint venture documents and (b) any Foreign Subsidiary that is not a “first
tier” Foreign Subsidiary or which, when aggregated with all of the other
interests in such Foreign Subsidiary pledged by the Grantors, would result in
more than 65% of the Foreign Subsidiary Voting Stock being pledged to the
Collateral Agent, for the benefit of the Secured Parties, under this Agreement
and the other Loan Documents.

-2-



--------------------------------------------------------------------------------




“Excluded Swap Obligation”: with respect to any Guarantor, any Swap Obligation
if, and to the extent that, all or a portion of the Guarantee of such Guarantor
of, or the grant by such Guarantor of a security interest to secure, such Swap
Obligation (or any Guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.
“Foreign Subsidiary Voting Stock”: the voting Capital Stock of any Foreign
Subsidiary.
“Grantor”: as defined in the preamble to this Agreement.
“Guarantor Obligations”: with respect to any Guarantor, all obligations and
liabilities of such Guarantor with respect to the Facilities which may arise
under or in connection with this Agreement (including Section 2) or any other
Loan Document or Specified Hedge Agreement or Specified Cash Management
Agreement to which such Guarantor is a party, in each case whether on account of
guarantee obligations, reimbursement obligations, fees, indemnities, costs,
out-of-pocket expenses or otherwise (including, without limitation, reasonable
and documented attorney’s fees and legal expenses in accordance with Section
11.5 of the Credit Agreement) as expressly provided for in the foregoing
documents (including all interest and fees arising or incurred as provided in
the Loan Documents or any Specified Hedge Agreement or any Specified Cash
Management Agreement after the commencement of any bankruptcy case or
insolvency, reorganization, liquidation or like proceeding, whether or not a
claim for such obligations is allowed in such case or proceeding); provided,
with respect to any Guarantor at any time, the definition of “Guarantor
Obligations” shall exclude Excluded Swap Obligations with respect to such
Guarantor at such time.
“Intellectual Property”: the collective reference to Copyrights, Patents,
Trademarks and Trade Secrets.
“Intellectual Property Licenses”: the collective reference to the Copyright
Licenses, Patent Licenses, Trademark Licenses, and Trade Secret Licenses.
“Intercompany Note”: any promissory note evidencing loans or other monetary
obligations owing to any Grantor by any Group Member.
“Investment Property”: the collective reference to (i) all “investment property”
as such term is defined in Section 9-102(a)(49) of the New York UCC (other than
Excluded Equity Interests”) and (ii) whether or not constituting “investment
property” as so defined, all Pledged Notes and all Pledged Equity Interests.
“Issuers”: the collective reference to each issuer of any Investment Property or
Pledged Equity Interests purported to be pledged hereunder.
“New York UCC”: the Uniform Commercial Code as from time to time in effect in
the State of New York.
“Patent License”: all written agreements pursuant to which a Grantor grants or
obtains any right to any Patent, including, without limitation, any rights to
manufacture, use, import, export, distribute, offer for sale or sell any
invention covered by a Patent, and the right to prepare for sale, sell and
advertise for sale, all Inventory now or hereafter covered by such Patents,
together with any and all (i) amendments, modifications, renewals, extensions,
and supplements thereof, (ii) income, fees, royalties, damages, and payments now
and hereafter due and/or payable under or and with respect to any of the
foregoing, including, without limitation, damages, claims and payments for past,
present and future breaches and other violations thereof and (iii) rights and
remedies to sue for past, present and future breaches and other violations of
any of the foregoing.
“Patent Security Agreement”: an agreement substantially in the form of Annex
III-B hereto.

-3-



--------------------------------------------------------------------------------




“Patents”: collectively, patents, patent applications, certificates of
inventions, industrial designs (whether issued or applied-for in the United
States or any other country or any political subdivision thereof), including,
without limitation, each issued patent and patent application identified on
Schedule 6, together with any and all (i) inventions and improvements described
and claimed therein, (ii) reissues, divisions, continuations, extensions and
continuations-in-part thereof and amendments thereto, (iii) income, fees,
royalties, damages, and payments now and hereafter due and/or payable under or
with respect to any of the foregoing, including, without limitation, damages,
claims and payments for past, present and future infringements,
misappropriations and other violations thereof, (iv) rights and remedies to sue
for past, present and future infringements, misappropriations and other
violations of any of the foregoing and (v) rights, priorities, and privileges
corresponding to any of the foregoing throughout the world.
“Pledged Alternative Equity Interests”: all participation or other interests in
any equity or profits of any business entity and the certificates, if any,
representing such interests, all dividends, distributions, cash, warrants,
rights, options, instruments, securities and other property or proceeds from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such interests and any other warrant, right or option
to acquire any of the foregoing; provided, however, that Pledged Alternative
Equity Interests shall not include any Pledged Notes, Pledged Stock, Pledged
Partnership Interests, and Pledged LLC Interests or Excluded Equity Interests.
“Pledged Equity Interests”: all Pledged Stock, Pledged LLC Interests, Pledged
Partnership Interests and Pledged Alternative Equity Interests.
“Pledged LLC Interests”: all interests owned by any Grantor in any limited
liability company (including those listed on Schedule 2) and the certificates,
if any, representing such limited liability company interests and any interest
of any Grantor on the books and records of such limited liability company or on
the books and records of any securities intermediary pertaining to such
interest, and all dividends, distributions, cash, warrants, rights, options,
instruments, securities and other property or proceeds from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of such limited liability company interests and any other warrant,
right or option to acquire any of the foregoing; provided that in no event shall
Pledged LLC Interests include Excluded Equity Interests.
“Pledged Notes”: any promissory notes at any time issued to or owned, held or
acquired by any Grantor evidencing indebtedness which is in excess of $1,000,000
individually or $5,000,000 in the aggregate, without limitation, any
Intercompany Notes at any time issued to any Grantor (including those listed on
Schedule 2).
“Pledged Partnership Interests”: all interests owned by any Grantor in any
general partnership, limited partnership, limited liability partnership or other
partnership (including those listed on Schedule 2) and the certificates, if any,
representing such partnership interests and any interest of any Grantor on the
books and records of such partnership or on the books and records of any
securities intermediary pertaining to such interest and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such partnership
interests and any other warrant, right or option to acquire any of the
foregoing; provided that in no event shall Pledged Partnership Interests include
Excluded Equity Interests.
“Pledged Stock”: all shares, stock certificates, options, interests or rights of
any nature whatsoever in respect of the Capital Stock of any Person (including
those listed on Schedule 2) at any time issued or granted to or owned, held or
acquired by any Grantor, and the certificates, if any, representing such shares
and any interest of such Grantor in the entries on the books of the issuer of
such shares or on the books and records of any securities intermediary
pertaining to such shares, and all dividends, distributions, cash, warrants,
rights, options, instruments, securities and other property or proceeds from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such shares and any other warrant, right or option to
acquire any of the foregoing; provided that in no event shall Pledged Stock
include Excluded Equity Interests.
“PTO”: the United States Patent and Trademark Office and any substitute or
successor agency.

-4-



--------------------------------------------------------------------------------




“Proceeds”: all “proceeds” as such term is defined in Section 9-102(a)(64) of
the New York UCC, including, in any event, all dividends, returns of capital and
other distributions and income from Investment Property and all collections
thereon and payments with respect thereto.
“Qualified ECP Guarantor”: in respect of any Swap Obligation, each Loan Party
that has total assets exceeding $10,000,000 at the time the relevant Guarantee
or grant of the relevant security interest becomes effective with respect to
such Swap Obligation or such other person as constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another person to qualify as an “eligible contract
participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Receivable”: any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including all
Accounts).
“Secured Obligations”: the Borrower Obligations and the Guarantor Obligations;
provided, with respect to any Guarantor at any time, the definition of “Secured
Obligations” shall exclude Excluded Swap Obligations with respect to such
Guarantor at such time.
“Securities Act”: the Securities Act of 1933, as amended.
“Swap Obligation”: with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Trade Secret License”: with respect to any Grantor, any written agreement
pursuant to which such Grantor grants or obtains any right to use any Trade
Secret, including the right to prepare for sale, sell and advertise for sale,
all Inventory now or hereafter covered by such Trade Secrets, together with all
(i) amendments, modifications, renewals, extensions, and supplements thereof,
(ii) income, fees, royalties, damages, claims and payments now or hereafter due
and/or payable thereunder and with respect thereto including, without
limitation, damages and payments for past, present and future breaches or other
violations with respect thereto and (iii) rights to sue for past, present and
future breaches or violations thereof.
“Trade Secrets”: (i) all trade secrets, confidential information, know-how and
proprietary processes, designs, inventions, technology, and proprietary
methodologies, algorithms, and information, (ii) income, fees, royalties,
damages, claims and payments now or hereafter due and/or payable thereunder and
with respect thereto including, without limitation, damages and payments for
past, present and future infringements, misappropriations or other violations
with respect thereto and (iii) rights to sue for past, present and future
infringements, misappropriations or violations thereof.
“Trademark License”: any written agreement pursuant to which a Grantor grants or
obtains any right to use any Trademark, and the right to prepare for sale, sell
and advertise for sale, all Inventory now or hereafter covered by such
Trademarks, together with all (i) amendments, modifications, renewals,
extensions, and supplements thereof, (ii) income, fees, royalties, damages and
payments now and hereafter due and/or payable under or with respect to any of
the foregoing, including, without limitation, damages, claims and payments for
past, present and future breaches or other violations thereof and (iii) rights,
priorities, and privileges and remedies to sue for past, present and future
breaches and other violations of any of the foregoing.
“Trademark Security Agreement”: an agreement substantially in the form of Annex
III-C hereto.
“Trademarks”: collectively, all trademarks, service marks, certification marks,
tradenames, corporate names, company names, business names, slogans, logos,
trade dress, Internet domain names, and other source identifiers, whether
registered or unregistered in the United States or any other country or any
political subdivision thereof, together with any and all (i) registrations and
applications for any of the foregoing, including, without

-5-



--------------------------------------------------------------------------------




limitation, each registration and application identified on Schedule 6 hereto,
(ii) goodwill connected with the use thereof and symbolized thereby,
(iii) rights and privileges arising under applicable law with respect to the use
of any of the foregoing, (iv)  extensions and renewals thereof and amendments
thereto, (v) income, fees, royalties, damages and payments now and hereafter due
and/or payable under or with respect to any of the foregoing, including, without
limitation, damages, claims and payments for past, present or future
infringements, misappropriations or other violations thereof, (vi) rights and
remedies to sue for past, present and future infringements, misappropriations
and other violations of any of the foregoing and (vii) rights, priorities, and
privileges corresponding to any of the foregoing throughout the world.
“UCC”: the Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction.
“UETA”: the Uniform Electronic Transaction Act, as in effect in the applicable
jurisdiction.
“Unasserted Contingent Obligations”: at any time, contingent Obligations for
taxes, costs, indemnifications, reimbursements, damages and other liabilities in
respect of which no claim or demand for payment has been made (or, in the case
of Obligations for indemnification, no notice for indemnification has been
issued by the Indemnitee) at such time.
1.2    Other Definitional Provisions.
(a)    As used herein and in any certificate or other document made or delivered
pursuant hereto, (i) accounting terms relating to any Group Member not defined
in Section 1.1 and accounting terms partly defined in Section 1.1, to the extent
not defined, shall have the respective meanings given to them under GAAP or, in
the case of any Foreign Subsidiary, other accounting standards, if applicable,
(ii) the words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”, (iii) the word “incur” shall be
construed to mean incur, create, issue, assume, become liable in respect of or
suffer to exist (and the words “incurred” and “incurrence” shall have
correlative meanings), (iv) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties of every type and nature and (v) references to
agreements or other Contractual Obligations shall, unless otherwise specified,
be deemed to refer to such agreements or Contractual Obligations as amended,
supplemented, amended and restated, restated or otherwise modified from time to
time (subject to any applicable restrictions hereunder).
(b)    The words “hereof”, “herein”, “hereto” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement, and Section and
Schedule references are to this Agreement unless otherwise specified.
(c)    The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
(d)    Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.
(e)    The expressions “payment in full”, “paid in full” and any other similar
terms or phrases when used herein with respect to any Obligation shall mean
(A) the payment in full of such Obligation in cash in immediately available
funds, (B) that no Letters of Credit shall be outstanding (or that they shall
have been Cash Collateralized or backstopped pursuant to arrangements reasonably
satisfactory to the Issuing Lender), (C) with respect to obligations under any
Specified Hedge Agreements or under any Specified Cash Management Agreements
with any Qualified Counterparty, such obligations are terminated or secured by a
collateral arrangement reasonably satisfactory to the Qualified Counterparty in
its sole discretion, and (D) that all commitments to extend credit under the
Loan Documents shall have been terminated.

-6-



--------------------------------------------------------------------------------




SECTION 2.    GUARANTEE
2.1    Guarantee.
(a)    Each of the Guarantors hereby, jointly and severally, unconditionally and
irrevocably, guarantees to the Administrative Agent, for the benefit of the
Secured Parties, the prompt and complete payment and performance by the Borrower
when due (whether at the stated maturity, by acceleration or otherwise) of each
and all of the Borrower Obligations; provided, that obligations of any Loan
Party under or in respect of any Specified Hedge Agreement or any Specified Cash
Management Agreement shall be guaranteed only to the extent that, and for so
long as, the other Obligations are so guaranteed.
(b)    Each Guarantor shall be liable under its guarantee set forth in
Section 2.1(a), without any limitation as to amount, for all present and future
Borrower Obligations, including specifically all future increases in the
outstanding amount of the Loans or Reimbursement Obligations under the Credit
Agreement and other future increases in the Borrower Obligations, whether or not
any such increase is committed, contemplated or provided for by the Loan
Documents or other applicable documents governing such Borrower Obligations on
the date hereof; provided, that (i) enforcement of such guarantee against such
Guarantor will be limited as necessary to limit the recovery under such
guarantee to the maximum amount which may be recovered without causing such
enforcement or recovery to constitute a fraudulent transfer or fraudulent
conveyance under any applicable law, including any applicable federal or state
fraudulent transfer or fraudulent conveyance law (after giving effect, to the
fullest extent permitted by law, to the reimbursement and contribution rights
set forth in Section 2.2) and (ii) to the fullest extent permitted by applicable
law, the foregoing clause (i) shall be for the benefit solely of creditors and
representatives of creditors of each Guarantor and not for the benefit of such
Guarantor or the holders of any Capital Stock in such Guarantor. For the
avoidance of doubt, the application of the provisions of this Section 2.1(b) or
any similar provisions in any other Loan Document: (x) is automatic to the
extent applicable, (y) is not an amendment or modification of this Agreement,
any other Loan Document or any other applicable document governing Borrower
Obligations and (z) does not require the consent or approval of any Person.
(c)    The guarantee contained in this Section 2.1 (i) shall remain in full
force and effect until all the Borrower Obligations and the obligations of each
Guarantor under the guarantee contained in this Section 2.1 have been paid in
full (other than Unasserted Contingent Obligations), notwithstanding that from
time to time during the term of the Credit Agreement the Borrower may be free
from any Borrower Obligations, (ii) unless released as provided in clause
(iii) below, shall survive the repayment of the Loans and Reimbursement
Obligations under the Credit Agreement, the termination of commitments to extend
credit under the Credit Agreement, and the release of the Collateral and remain
enforceable as to all Borrower Obligations that survive such repayment,
termination and release and (iii) shall be released when and as set forth in
Section 8.15(a) or (b).
(d)    No payment made by the Guarantors, any other guarantor or any other
Person or received or collected by any Secured Party from the Borrower, any of
the Guarantors, any other guarantor or any other Person by virtue of any action
or proceeding or any set-off or appropriation or application at any time or from
time to time in reduction of or in payment of the Borrower Obligations shall be
deemed to modify, reduce, release or otherwise affect the liability of any
Guarantor hereunder in respect of any other Borrower Obligations then
outstanding or thereafter incurred.
2.2    Reimbursement, Contribution and Subrogation. In case any payment is made
on account of the Borrower Obligations by any Grantor or is received or
collected on account of the Borrower Obligations from any Grantor or its
property:
(a)    If such payment is made by the Borrower or from its property, the
Borrower shall not be entitled (i) to demand or enforce reimbursement or
contribution in respect of such payment from any other Grantor or (ii) to be
subrogated to any claim, interest, right or remedy of any Secured Party against
any other Person, including any other Grantor or its property.
(b)    If such payment is made by the Borrower or from its property or if any
payment is made by the Borrower or from its property in satisfaction of the
reimbursement right of any Guarantor set forth in Section 2.2(c), the Borrower
shall not be entitled (i) to demand or enforce reimbursement or contribution in

-7-



--------------------------------------------------------------------------------




respect of such payment from any other Grantor or (ii) to be subrogated to any
claim, interest, right or remedy of any Secured Party against any other Person,
including any other Grantor or its property.
(c)    If such payment is made by a Guarantor or from its property, such
Guarantor shall be entitled, subject to and upon payment in full of all
outstanding Secured Obligations (other than Unasserted Contingent Obligations),
(i) to demand and enforce reimbursement for the full amount of such payment from
the Borrower and (ii) to demand and enforce contribution in respect of such
payment from each other Guarantor which has not paid its fair share of such
payment, as necessary to ensure that (after giving effect to any enforcement of
reimbursement rights provided hereby) each Guarantor pays its fair share of the
unreimbursed portion of such payment. For this purpose, the fair share of each
Guarantor as to any unreimbursed payment shall be determined based on an
equitable apportionment of such unreimbursed payment among all Guarantors based
on the relative value of their assets (net of their liabilities, other than
Secured Obligations) and any other equitable considerations deemed appropriate
by the court.
(d)    If and whenever any right of reimbursement or contribution becomes
enforceable by any Guarantor against any other Guarantor under Section 2.2(c),
such Guarantor shall be entitled, subject to and upon payment in full of all
outstanding Secured Obligations (other than Unasserted Contingent Obligations),
to be subrogated (equally and ratably with all other Guarantors entitled to
reimbursement or contribution from any other Guarantor under Section 2.2(c)) to
any security interest that may then be held by the Collateral Agent upon any
Collateral granted to it in this Agreement. To the fullest extent permitted
under applicable law, such right of subrogation shall be enforceable solely
against the Borrower and the Guarantors, and not against the Secured Parties,
and neither the Administrative Agent nor any other Secured Party shall have any
duty whatsoever to warrant, ensure or protect any such right of subrogation or
to obtain, perfect, maintain, hold, enforce or retain any Collateral for any
purpose related to any such right of subrogation. If subrogation is demanded in
writing by any Guarantor, then (subject to and upon payment in full of all
outstanding Secured Obligations (other than Unasserted Contingent Obligations)),
the Administrative Agent shall deliver to the Guarantors making such demand, or
to a representative of such Guarantors or of the Guarantors generally, an
instrument reasonably satisfactory to the Administrative Agent and such
Guarantors transferring, on a quitclaim basis without (to the fullest extent
permitted under applicable law) any recourse, representation, warranty or
obligation whatsoever, whatever security interest the Administrative Agent then
may hold in whatever Collateral may then exist that was not previously released
or disposed of by the Administrative Agent in accordance with the terms of the
Loan Documents.
(e)    All rights and claims arising under this Section 2.2 or based upon or
relating to any other right of reimbursement, indemnification, contribution or
subrogation that may at any time arise or exist in favor of any Guarantor as to
any payment on account of the Secured Obligations made by it or received or
collected from its property shall be fully subordinated in all respects to the
prior payment in full of all of the Secured Obligations (other than Unasserted
Contingent Obligations). Until payment in full of the Secured Obligations (other
than Unasserted Contingent Obligations), no Guarantor shall demand or receive
any collateral security, payment or distribution whatsoever (whether in cash,
property or securities or otherwise) on account of any such right or claim. If
any such payment or distribution is made or becomes available to any Guarantor,
such payment or distribution shall be delivered by the person making such
payment or distribution directly to the Administrative Agent, for application to
the payment of the Secured Obligations in accordance with Section 6.5. If any
such payment or distribution is received by any Guarantor, it shall be held by
such Guarantor in trust, as trustee of an express trust for the benefit of the
Secured Parties, and shall forthwith be transferred and delivered by such
Guarantor to the Administrative Agent, substantially in the form received and,
if necessary, duly endorsed.
(f)    The obligations of the Guarantors under the Loan Documents and any
Specified Hedge Agreements and any Specified Cash Management Agreements,
including their liability for the Secured Obligations and the enforceability of
the security interests granted thereby, are not contingent upon the validity,
legality, enforceability, collectibility or sufficiency of any right of
reimbursement, contribution or subrogation arising under this Section 2.2. To
the fullest extent permitted under applicable law, the invalidity,
insufficiency, unenforceability or uncollectibility of any such right shall not
in any respect

-8-



--------------------------------------------------------------------------------




diminish, affect or impair any such obligation or any other claim, interest,
right or remedy at any time held by any Secured Party against any Guarantor or
its property. The Secured Parties make no representations or warranties in
respect of any such right and shall, to the fullest extent permitted under
applicable law, have no duty to assure, protect, enforce or ensure any such
right or otherwise relating to any such right.
(g)    Each Guarantor reserves any and all other rights of reimbursement,
contribution or subrogation at any time available to it as against any other
Guarantor, but (i) the exercise and enforcement of such rights shall be subject
to this Section 2.2 and (ii) to the fullest extent permitted by applicable law,
neither the Administrative Agent nor any other Secured Party shall ever have any
duty or liability whatsoever in respect of any such right.
2.3    Amendments, etc. with respect to the Borrower Obligations. To the fullest
extent permitted by applicable law, each Guarantor shall remain obligated
hereunder notwithstanding that, without any reservation of rights against any
Guarantor and without notice to or further assent by any Guarantor, any demand
for payment of any of the Borrower Obligations made by any Secured Party may be
rescinded by such Secured Party and any of the Borrower Obligations continued,
and the Borrower Obligations, or the liability of any other Person upon or for
any part thereof, or any collateral security or guarantee therefor or right of
offset with respect thereto, may, from time to time, in whole or in part, be
renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by any Secured Party, and the Credit Agreement and the
other Loan Documents, any Specified Hedge Agreement, any Specified Cash
Management Agreement and any other documents executed and delivered in
connection therewith may be amended, restated, amended and restated,
supplemented, replaced, refinanced, otherwise modified or terminated, in whole
or in part, as the Administrative Agent (or the requisite Secured Parties) may
deem reasonably advisable from time to time, and any collateral security,
guarantee or right of offset at any time held by any Secured Party for the
payment of the Borrower Obligations may be sold, exchanged, waived, surrendered
or released. No Secured Party shall have any obligation to protect, secure,
perfect or insure any Lien at any time held by it as security for the Borrower
Obligations or for the guarantee contained in this Section 2 or any property
subject thereto, except to the extent required by applicable law or any Loan
Document.
2.4    Guarantee Absolute and Unconditional. To the fullest extent permitted by
applicable law, each Guarantor waives any and all notice of the creation,
renewal, extension or accrual of any of the Borrower Obligations and notice of
or proof of reliance by any Secured Party upon the guarantee contained in this
Section 2 or acceptance of the guarantee contained in this Section 2. The
Borrower Obligations, and each of them, shall conclusively be deemed to have
been created, contracted or incurred, or renewed, extended, amended or waived,
in reliance upon the guarantee contained in this Section 2. All dealings between
the Borrower and any of the Guarantors, on the one hand, and the Secured
Parties, on the other hand, likewise shall be conclusively presumed to have been
had or consummated in reliance upon the guarantee contained in this Section 2.
To the fullest extent permitted by applicable law, each Guarantor waives
diligence, presentment, protest, demand for payment and notice of default or
nonpayment to or upon the Borrower or any of the Guarantors with respect to the
Borrower Obligations. Each Guarantor understands and agrees that the guarantee
contained in this Section 2 shall be construed, to the fullest extent permitted
by applicable law, as a continuing, absolute and unconditional guarantee of
payment without regard to (a) the validity or enforceability of the Credit
Agreement or any other Loan Document, any Specified Hedge Agreement, any
Specified Cash Management Agreement any of the Borrower Obligations or any other
collateral security therefor or guarantee or right of offset with respect
thereto at any time or from time to time held by any Secured Party, (b) any
defense, set-off or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by the
Borrower or any other Person against any Secured Party, or (c) any other
circumstance whatsoever (with or without notice to or knowledge of the Borrower
or such Guarantor) which constitutes, or might be construed to constitute, an
equitable or legal discharge of the Borrower for the Borrower Obligations or of
such Guarantor under the guarantee contained in this Section 2, in bankruptcy or
in any other instance. When making any demand hereunder or otherwise pursuing
its rights and remedies hereunder against any Guarantor, any Secured Party may,
but shall be under no obligation to, make a similar demand on or otherwise
pursue such rights and remedies as it may have against the Borrower, any other
Guarantor or any other Person or against any collateral security or guarantee
for the Borrower Obligations or any right of offset with respect thereto, and
any failure by any Secured Party to make any such demand, to pursue such other
rights or remedies or to collect any payments from the Borrower, any other
Guarantor or any other Person or to realize upon any such collateral security or
guarantee or to exercise any such right of offset, or any release of the

-9-



--------------------------------------------------------------------------------




Borrower, any other Guarantor or any other Person or any such collateral
security, guarantee or right of offset, shall not relieve any Guarantor of any
obligation or liability hereunder, and shall not impair or affect the rights and
remedies, whether express, implied or available as a matter of law, of any
Secured Party against any Guarantor. For the purposes hereof “demand” shall
include the commencement and continuance of any legal proceedings.
2.5    Reinstatement. The guarantee contained in this Section 2 and the security
interests created hereunder shall be reinstated and shall remain in all respects
enforceable to the extent that, at any time, any payment of any of the Borrower
Obligations is set aside, avoided or rescinded or must otherwise be restored or
returned by any Secured Party upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of the Borrower or any Guarantor, or upon or as a
result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, the Borrower or any Guarantor or any substantial
part of its property, or otherwise, in whole or in part, and such reinstatement
and enforceability shall, to the fullest extent permitted by applicable law, be
effective as fully as if such payment had not been made.
2.6    Payments. Each Guarantor hereby agrees to pay all amounts due and payable
by it under this Section 2 to the Administrative Agent without set-off or
counterclaim in Dollars in immediately available funds at the Funding Office
specified in the Credit Agreement.
2.7    Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
honor all of its obligations under this Section 2 in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 2 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 2, or otherwise
under this Section 2, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Qualified ECP Guarantor under this Section shall remain in
full force and effect until the Guaranteed Obligations are released pursuant to
Section 8.15 hereof. Each Qualified ECP Guarantor intends that this Section 2
constitute, and this Section 2 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
SECTION 3.    GRANT OF SECURITY INTEREST
Each Grantor hereby grants to the Collateral Agent, for the benefit of the
Secured Parties, a security interest in all of the following property now owned
or at any time hereafter acquired by such Grantor or in which such Grantor now
has or at any time in the future may acquire any right, title or interest
(collectively, the “Collateral”), as collateral security for the complete
payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of all Secured Obligations:
(a)    all Accounts;
(b)    all Chattel Paper;
(c)    all Deposit Accounts;
(d)    all Documents;
(e)    all General Intangibles, including, without limitation, all Intellectual
Property;
(f)    all Goods, including, without limitation, all Equipment, Fixtures and
Inventory;
(g)    all Instruments;
(h)    all Investment Property;
(i)    all Money;
(i)    all Capital Stock;

-10-



--------------------------------------------------------------------------------




(k)    all Commercial Tort Claims, including, without limitation, the Commercial
Tort Claims described on Schedule 8 hereto;
(l)    all Letter of Credit Rights;
(m)    all other personal property not otherwise described above;
(n)    all Supporting Obligations and products of any and all of the foregoing
and all security interests or other liens on personal or real property securing
any of the foregoing;
(o)    all books and records (regardless of medium) pertaining to any of the
foregoing; and
(p)    all Proceeds of any of the foregoing;
provided, that (i) this Agreement shall not constitute a grant of a security
interest in and the term “Collateral” shall not be deemed to include (A) any
property to the extent that and for as long as such grant of a security interest
is prohibited by any applicable law, rule or regulation except to the extent
that such law, rule or regulation is ineffective under applicable law or
principles of equity or would be ineffective under Sections 9-406, 9-407, 9-408
or 9-409 of the New York UCC to prevent the attachment of the security interest
granted hereunder, (B) any contract, license or permit, to the extent it
constitutes a breach or default under or results in the termination of, or
requires any consent not obtained under such contract, license or permit, except
to the extent that any such contract, license or permit is ineffective under
applicable law or principles of equity or would be ineffective under Sections
9-406, 9-407, 9-408 or 9-409 of the New York UCC to prevent the attachment of
the security interest granted hereunder, (C) any applications for trademarks or
service marks filed in the PTO pursuant to 15 U.S.C. §1051 Section 1(b) unless
and until evidence of use of the mark in interstate commerce is submitted to and
accepted by the PTO pursuant to 15 U.S.C. §1051 Section 1(c) or Section 1(d),
(D) Excluded Equity Interests, (E) property owned by any Grantor that is subject
to a purchase money Lien or a capital lease permitted under the Credit Agreement
if the Contractual Obligation pursuant to which such Lien is granted (or in the
document providing for such capital lease) prohibits or requires the consent of
any Person other than Borrower and its Affiliates which has not been obtained as
a condition to the creation of any other Lien on such equipment, and (F) to the
extent not otherwise excluded pursuant to clauses (A) through (E) above,
Excluded Assets; provided, however, that the grant of security interest
hereunder, and the term “Collateral”, shall include all of the shares of capital
stock, limited liability interests, partnership interests and other equity
interests identified on Schedule 2 hereto and (ii) the security interest granted
hereby (A) shall attach at all times to all proceeds of such property (other
than any proceeds subject to any condition described in clause (i)), (B) if
applicable, shall attach to such property immediately and automatically (without
need for any further grant or act) at such time as the condition described in
clause (i) ceases to exist and (C) to the extent severable shall in any event,
attach to all rights in respect of such property that are not subject to the
applicable condition described in clause (i). In addition to the foregoing, the
following Collateral shall not be required to be perfected: (x) cash and Cash
Equivalents (including Money), Deposit Accounts, Securities Accounts and
Commodities Accounts (including securities entitlements and related assets), (y)
other assets requiring perfection through control agreements and (z) vehicles
and other assets subject to certificates of title, except, in each case, to the
extent a security interest therein can be perfected by the filing of a financing
statement under the Uniform Commercial Code or other applicable law.
SECTION 4.    REPRESENTATIONS AND WARRANTIES
Each Grantor hereby represents and warrants to each Secured Party that:
4.1    Representations in Credit Agreement. In the case of each Guarantor, the
representations and warranties set forth in Section 5 of the Credit Agreement as
they relate to such Guarantor or to the Loan Documents to which such Guarantor
is a party, each of which is hereby incorporated herein by reference, are true
and correct in all material respects, and each Secured Party shall be entitled
to rely on each of them as if they were fully set forth herein; provided that
each reference in each such representation and warranty to the Borrower’s or any
Loan Party’s knowledge shall, for the purposes of this Section 4.1, be deemed a
reference to such Guarantor’s knowledge.

-11-



--------------------------------------------------------------------------------




4.2    Title; No Other Liens. Except for the security interest granted to the
Collateral Agent for the benefit of the Secured Parties pursuant to the Loan
Documents and the Liens permitted to exist on such Grantor’s Collateral by the
Loan Documents, such Grantor owns each item of Collateral, in all material
respects, granted by it free and clear of any Liens (other than Liens permitted
by Section 8.3 of the Credit Agreement and under the Security Documents). No
financing statement or other public notice with respect to all or any part of
the Collateral is on file or of record in any public office, except such as have
been filed in favor of the Collateral Agent, for the benefit of the Secured
Parties, pursuant to the Loan Documents or in respect of Liens that are
permitted by the Loan Documents or for which termination statements or releases
authorized by the appropriate parties will be filed on the date hereof or, with
respect to releases of Liens in Intellectual Property recorded in the PTO or
United States Copyright Office, delivered to the Collateral Agent for filing.
4.3    Perfected First Priority Liens.
(a)    The security interests granted pursuant to this Agreement upon completion
of the filings and other actions specified on Schedule 4 (which, in the case of
all filings and other documents referred to on such Schedule, have been
delivered to the Collateral Agent in completed and, where required, duly
executed form), will constitute valid perfected security interests in all of the
Collateral in favor of the Collateral Agent, for the benefit of the Secured
Parties, as collateral security for the Secured Obligations, enforceable in
accordance with the terms hereof (except to the extent otherwise permitted
herein and except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law)) against all creditors
of such Grantor and are and will be prior to all other Liens on such Collateral
except for Liens which have priority as permitted by the Credit Agreement, the
Loan Documents or by operation of law; provided, that additional filings with
the PTO and United States Copyright Office may be required with respect to the
perfection of the Collateral Agent's Lien on registered and applied-for United
States Patents, Trademarks, and Copyrights, as applicable, acquired by Grantors
after the date hereof and the perfection of the Collateral Agent's Lien on
Intellectual Property established under the laws of jurisdictions outside the
United States may be subject to additional filings and registrations.
(b)    Each Grantor consents to the grant by each other Grantor of the security
interests granted hereby and the transfer of any Capital Stock or Investment
Property to the Collateral Agent or its designee upon the occurrence and during
the continuance of an Event of Default and to the substitution of the Collateral
Agent or its designee or the purchaser upon any foreclosure sale as the holder
and beneficial owner of the interest represented thereby.
4.4    Jurisdiction of Organization; Chief Executive Office. On the date hereof,
such Grantor’s exact legal name, jurisdiction of organization, organizational
identification number from the jurisdiction of organization (if any), and the
location of such Grantor’s chief executive office or sole place of business or
principal residence, as the case may be, are specified on Schedule 3. On the
date hereof, such Grantor is organized solely under the law of the jurisdiction
so specified and has not filed any certificates of domestication, transfer or
continuance in any other jurisdiction. Such Grantor has furnished to the
Collateral Agent its Organizational Documents as in effect as of a date which is
recent to the date hereof and short-form or long-form, as applicable, good
standing certificate as of a date which is recent to the date hereof.
4.5    Inventory and Equipment.
(a)    On the date hereof, Schedule 5 sets forth all locations in the United
States where any Inventory and Equipment (other than goods in transit, goods
being repaired by a third party or goods that do not have a material value) are
kept.
(b)    As of the date hereof, none of the Inventory or Equipment of such Grantor
is in possession of an issuer of a negotiable document (as defined in
Section 7-104 of the New York UCC).
4.6    Farm Products. None of the Collateral constitutes, or is the Proceeds of,
Farm Products.
4.7    Investment Related Property

-12-



--------------------------------------------------------------------------------




(a)    On the date hereof, Schedule 2 hereto (as such Schedule may be amended or
supplemented from time to time) sets forth under the headings “Pledged Stock”,
“Pledged LLC Interests” and “Pledged Partnership Interests”, all of the Pledged
Stock, Pledged LLC Interests and Pledged Partnership Interests, respectively,
owned by any Grantor and such Pledged Equity Interests constitute the percentage
of issued and outstanding shares of stock, percentage of membership interests,
percentage of partnership interests or percentage of beneficial interest of the
respective issuers thereof indicated on such Schedule. On the date hereof,
Schedule 2 (as such Schedule may be amended or supplemented from time to time)
sets forth under the heading “Pledged Notes” all of the Pledged Notes owned by
any Grantor and to the knowledge of such Grantor all of such Pledged Notes have
been duly authorized, authenticated or issued, and delivered and are the legal,
valid and binding obligations of the issuers thereof enforceable in accordance
with their terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principals of equity, regardless of whether considered in a proceeding
in equity or at law, and constitute all of the issued and outstanding
inter-company indebtedness evidenced by an instrument owing to such Grantor that
is required to be pledged to the Collateral Agent, for the benefit of the
Secured Parties, pursuant to the terms hereof and the other Loan Documents.
(b)    The shares of Pledged Equity Interests pledged by such Grantor hereunder
constitute all of the issued and outstanding shares of all classes of Capital
Stock in each Issuer owned by such Grantor or, in the case of Foreign Subsidiary
Voting Stock, 65% of the outstanding first tier Foreign Subsidiary Voting Stock
of each relevant Issuer.
(c)    All the shares of the Pledged Equity Interests have been duly and validly
issued and are fully paid and nonassessable.
(d)    Such Grantor is the record and beneficial owner of the Investment
Property and Deposit Accounts pledged by it hereunder in all material respects,
free of any Liens, except Liens permitted to exist on the Collateral by the Loan
Documents, and, as of the date hereof, there are no outstanding warrants,
options or other rights to purchase, or shareholder, voting trust or similar
agreements outstanding with respect to, or property that is convertible into, or
that requires the issuance or sale of, any Pledged Equity Interests.
4.8    Receivables. As of the date hereof, no amount payable to such Grantor
under or in connection with any Receivables in excess of $1,000,000 in the
aggregate is evidenced by any Instrument or Chattel Paper which has not been
delivered to the Collateral Agent pursuant to terms of this Agreement.
4.9    Intellectual Property.
(a)    As of the date hereof, Schedule 6 sets forth a true and accurate list of
all United States registrations of and applications for Patents, Trademarks, and
Copyrights owned by the Grantor that are registered or applied-for in the PTO or
United States Copyright Office.
(b)    With respect to all Intellectual Property listed on Schedule 6 that is
owned by a Grantor, except as could not reasonably be expected to have a
Material Adverse Effect, such Grantor is the owner of the entire right, title,
and interest in and to such Intellectual Property, free and clear of all Liens
(other than Liens permitted by the Loan Documents). To the knowledge of the
Grantor, such Grantor owns or is validly licensed to use all other Intellectual
Property necessary for the conduct of its business as currently conducted, free
and clear of all Liens (other than Liens permitted by the Loan Documents),
except as could not reasonably be expected to have a Material Adverse Effect.
(c)    All registrations and applications for Copyrights, Patents and Trademarks
included in the Collateral are standing in the name of a Grantor and are
subsisting and in full force and effect, and to the Grantor's knowledge, valid
and enforceable, except as could not reasonably be expected to have a Material
Adverse Effect.
(d)    Such Grantor has performed all acts and has paid all renewal,
maintenance, and other fees required to maintain each and every registration and
application of Intellectual Property included in the Collateral in full force
and effect, except as could not reasonably be expected to have a Material
Adverse Effect.

-13-



--------------------------------------------------------------------------------




(e)    Except as set forth in Schedule 6, no holding, decision, or judgment has
been rendered in any action or proceeding against a Grantor before any court,
administrative or other governmental authority, challenging the validity or
enforceability of any Intellectual Property included in the Collateral, or such
Grantor’s right to register, own or use such Intellectual Property, and no such
action or proceeding against any Grantor is pending or, to the Grantors’
knowledge, threatened in writing, in each case, except as could not reasonably
be expected to have a Material Adverse Effect.
(f)    Such Grantor is not a party to or otherwise bound by any settlement or
consent agreement, covenant not to sue, non-assertion assurance, release or
other similar agreement affecting such Grantor's rights to own or use any
Intellectual Property, in each case, except as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
(g)    With respect to each Copyright License, Trademark License, Patent
License, and Trade Secret License: (i) such agreement constitutes a legal, valid
and binding obligation of such Grantor and represents the entire agreement
between the respective licensor and licensee with respect to the subject matter
of such license; (ii) such Grantor has not received any written notice of
termination or cancellation under such license; (iii) such Grantor has not
received any written notice of a breach or default under such license, which
breach or default has not been cured; and (iv) such Grantor is not in breach or
default in any material respect, and no event has occurred that, with notice
and/or lapse of time, would constitute such a breach or default or otherwise
permit termination, modification or acceleration under such agreement, in each
case, except as could not reasonably be expected to have a Material Adverse
Effect.
(h)    Except as could not reasonably be expected to have a Material Adverse
Effect, such Grantor has taken commercially reasonable steps to protect in all
material respects: (i) the confidentiality of its material Trade Secrets and
confidential information and (ii) its interest in its material Intellectual
Property owned by such Grantor.
4.10    Commercial Tort Claims. As of the date hereof, such Grantor has no
Commercial Tort Claims in excess of $1,000,000 individually or $5,000,000 in the
aggregate in value other than those described on Schedule 8.
SECTION 5.    COVENANTS
Each Grantor covenants and agrees with the Secured Parties that, from and after
the date of this Agreement until the Collateral is released pursuant to
Section 8.15(a):
5.1    Covenants in Credit Agreement. Such Grantor shall take, or refrain from
taking, as the case may be, each action that is necessary to be taken or not
taken, so that no breach of the covenants in the Credit Agreement pertaining to
actions to be taken, or not taken, by such Grantor will result.
5.2    Delivery and Control of Instruments, Chattel Paper, Negotiable Documents,
Investment Property and Letter-of-Credit Rights.
(a)    If any of the Collateral of such Grantor is or shall become evidenced or
represented by any Instrument (other than checks to be deposited in the ordinary
course of business), Negotiable Document or Tangible Chattel Paper, in each case
having a face amount of $1,000,000 in any instance or $5,000,000 in the
aggregate, such Instrument, Negotiable Documents or Tangible Chattel Paper shall
be promptly delivered to the Collateral Agent, duly indorsed in a manner
reasonably satisfactory to the Collateral Agent, to be held as Collateral
pursuant to this Agreement and all of such property owned by any Grantor as of
the date hereof shall be delivered on the date hereof.
(b)    If any of the Collateral of such Grantor is or shall become evidenced or
represented by an Uncertificated Security, such Grantor shall promptly notify
the Collateral Agent thereof, and shall (and with respect to any issuer that is
not a Wholly Owned Subsidiary use commercially reasonable efforts to) cause the
issuer thereof to register the Collateral Agent as the registered owner of such
Uncertificated Security, upon the occurrence and during the continuance of an
Event of Default. This subsection (b) shall not apply to Uncertificated
Securities having a value of less than $1,000,000 individually or $5,000,000 in
the aggregate.

-14-



--------------------------------------------------------------------------------




5.3    Maintenance of Insurance.
(a)    Such Grantor will maintain insurance policies (i) in accordance with the
requirements of Section 7.5 of the Credit Agreement and (ii) naming the
Collateral Agent on behalf of the Secured Parties as additional insured under
liability insurance policies to the extent reasonably requested by the
Collateral Agent.
(b)    All such insurance shall (unless otherwise reasonably agreed to by the
Collateral Agent) (i) provide that no cancellation, material reduction in amount
or material change in coverage thereof shall be effective until at least thirty
(30) days after receipt by the Collateral Agent of written notice thereof, and
(ii) name the Collateral Agent as additional insured party (with respect to
liability insurance, other than with respect to liability insurance for
directors and officers) and/or loss payee (with respect to property insurance).
5.4    [Intentionally omitted].
5.5    Maintenance of Perfected Security Interest; Further Documentation.
(a)    Such Grantor shall maintain the security interest created by this
Agreement in such Grantor’s Collateral (other than Intellectual Property, if
any, established under laws of jurisdictions outside the United States) as a
security interest having at least the perfection and priority described in
Section 4.3 and shall defend such security interest against the claims and
demands of all Persons whomsoever, subject to the rights of such Grantor under
the Loan Documents, including such Grantor’s rights to dispose of the
Collateral.
(b)    At any time and from time to time, upon the written request of the
Collateral Agent, and at the sole expense of such Grantor, such Grantor will
promptly and duly execute and deliver, and have recorded, such further
instruments and documents, including, without limitation, a completed pledge
supplement, substantially in the form of Annex IV attached hereto, and take such
further actions necessary or as the Collateral Agent may reasonably request
consistent with this Agreement for the purpose of creating, perfecting, ensuring
the priority of, protecting or enforcing the Collateral Agent’s security
interest in the Collateral or otherwise conferring or preserving the full
benefits of this Agreement and of the interests, rights and powers herein
granted.
5.6    Changes in Locations, Name, etc. Such Grantor will not, except upon not
less than ten (10) days’ prior written notice to the Collateral Agent (or such
shorter amount of time reasonably acceptable to the Collateral Agent) and
delivery to the Collateral Agent of all additional financing statements and
other documents (executed where appropriate) reasonably requested by the
Collateral Agent to maintain the validity, perfection and priority of the
security interests provided for herein.
(i)    change its jurisdiction of organization or the location of its chief
executive office from that referred to in Section 4.4; or
(ii)    change its (x) name or (y) identity or corporate structure to such an
extent that any financing statement filed by the Collateral Agent in connection
with this Agreement would become misleading.
5.7    [Intentionally omitted].
5.8    Investment Property, Pledged Equity Interests and Deposit Accounts.
(a)    If such Grantor shall become entitled to receive or shall receive any
certificate (including any certificate representing a stock dividend or a
distribution in connection with any reclassification, increase or reduction of
capital, any certificate issued in connection with any reorganization, or any
certificate representing Pledged LLC Interests issued by any Subsidiary after
the date hereof), option or rights in respect of the Pledged Equity Interests,
including whether in addition to, in substitution of, as a conversion of, or in
exchange for, any Pledged Equity Interests, or otherwise in respect thereof,
such Grantor shall accept the same as the agent of the Secured Parties, hold the
same in trust for the Secured Parties and deliver the same forthwith to the
Collateral Agent substantially in the form received, duly indorsed by such
Grantor to the Collateral Agent, if required, together with

-15-



--------------------------------------------------------------------------------




an undated stock power or equivalents covering such certificate duly executed in
blank by such Grantor, to be held by the Collateral Agent, subject to the terms
hereof, as additional collateral security for the Secured Obligations; provided,
that in no event shall there be pledged Excluded Equity Interests. Upon the
occurrence and during the continuance of an Event of Default any sums paid upon
or in respect of the Investment Property or Pledged Equity Interests upon the
liquidation or dissolution of any issuer thereof shall be held by it hereunder
as additional collateral security for the Secured Obligations, and in case any
distribution of capital shall be made on or in respect of the Investment
Property or Pledged Equity Interests or any property shall be distributed upon
or with respect to the Investment Property or Pledged Equity Interests pursuant
to the recapitalization or reclassification of the capital of any Issuer or
pursuant to the reorganization thereof, the property so distributed shall,
unless otherwise subject to a perfected security interest in favor of the
Collateral Agent, as provided hereunder, be delivered to the Collateral Agent to
be held by it hereunder as additional collateral security for the Secured
Obligations. If any sums of money or property so paid or distributed in respect
of the Investment Property or Pledged Equity Interests shall be received by such
Grantor, such Grantor shall hold such money in accordance with the Credit
Agreement and the other Loan Documents.
(b)    Without the prior written consent of the Collateral Agent, such Grantor
will not, except as permitted by the Credit Agreement or the other Loan
Documents, vote to enable, or take any other action to permit, any Issuer of
Pledged Equity Interests to issue any stock or other equity securities of any
nature or to issue any other securities convertible into or granting the right
to purchase or exchange for any stock or other equity securities of any nature
of any Issuer.
(c)    In the case of each Grantor which is an Issuer, such Grantor agrees that
(i) it will be bound by the terms of this Agreement relating to the Investment
Property or Pledged Equity Interests (that constitutes Collateral hereunder)
issued by it and will comply with such terms insofar as such terms are
applicable to it and (ii) it will take all actions required or reasonably
requested by the Collateral Agent to enable or permit each Grantor to comply
with Sections 6.3(c) and 6.7 as to all Investment Property or Pledged Equity
Interests issued by it.
(d)    Each Grantor acknowledges and agrees that to the extent that any Pledged
Partnership Interest or Pledged LLC Interest now or in the future owned by such
Grantor and pledged hereunder is a “security” within the meaning of Article 8 of
the New York UCC and is governed by Article 8 of the New York UCC, such interest
shall be certificated and each such interest shall at all times hereafter
continue to be such a security and represented by such certificate. Each Grantor
further acknowledges and agrees that with respect to any Pledged Partnership
Interest or Pledged LLC Interest now or in the future owned by such Grantor and
pledged hereunder that is not a “security” within the meaning of Article 8 of
the New York UCC, such Grantor shall at no time elect to treat any such interest
as a “security” within the meaning of Article 8 of the New York UCC, nor shall
such interest be represented by a certificate, unless such Grantor provides
prior written notification to the Administrative Agent of such election and such
interest is thereafter represented by a certificate that is promptly delivered
to the Administrative Agent pursuant to the terms hereof.
5.9    Receivables. Upon the occurrence and during the continuance of an Event
of Default and the receipt of notice from the Collateral Agent pursuant to this
Section 5.9, except in the ordinary course of business, such Grantor will not
(i) grant any extension of the time of payment of any Receivable,
(ii) compromise or settle any Receivable for less than the full amount thereof,
(iii) release, wholly or partially, any Person liable for the payment of any
Receivable, (iv) allow any credit or discount whatsoever on any Receivable or
(v) amend, supplement or modify any Receivable in any manner that would
materially and adversely affect the value thereof.
5.10    Intellectual Property. On a continuing basis, each Grantor shall, at its
sole cost and expense:
(i)    promptly following its knowledge thereof, notify the Collateral Agent of
(1) the institution of any proceeding in any court, administrative or other
governmental body or in the PTO or the United States Copyright Office, or any
adverse determination in any such proceeding (other than with respect to routine
or immaterial office actions or other similar determinations in the ordinary
course of prosecution before the PTO or the United States Copyright Office),
regarding the validity or enforceability of any Intellectual Property included
in the Collateral, or such Grantor’s right to register, own or use such
Intellectual Property; or (2) any events which may reasonably be expected to
materially and adversely

-16-



--------------------------------------------------------------------------------




affect the value of any Intellectual Property included in the Collateral or the
rights and remedies of the Collateral Agent in relation thereto, except to the
extent that any such event or matter described in (1) or (2) could not
reasonably be expected to have a Material Adverse Effect;
(ii)    not take any act or omit to take any commercially reasonable act whereby
any material Intellectual Property included in the Collateral may be abandoned,
forfeited, dedicated to the public, invalidated, lapse or materially impaired in
any way other than in the ordinary course of business or as consistent with such
Grantor’s past practice;
(iii)    take commercially reasonable actions to protect against and prosecute
infringements, dilutions, misappropriations, and other violations of material
Intellectual Property included in the Collateral (including, without limitation,
commencement of a suit), and not settle or compromise any pending or future
litigation or administrative proceeding with respect to any Intellectual
Property, except as shall be consistent with commercially reasonable business
judgment or in a manner that would not reasonably be expected to cause a
Material Adverse Effect;
(iv)    not grant any exclusive license to any other Person of any material
Intellectual Property included in the Collateral that would materially detract
from the value of the Collateral (taking into account the value of the license
as well) or materially interfere with the ordinary course of business of the
Borrower or any of its Subsidiaries, other than in the ordinary course of
business or as expressly permitted by the Credit Agreement and the other Loan
Documents;
(v)    use a commercially appropriate standard of quality (which may be
consistent with such Grantor’s past practices) in connection with any Trademarks
material to the business of such Grantor, except as could not reasonably be
expected to have a Material Adverse Effect;
(vi)    adequately control the quality of goods and services offered by any
licensees of its Trademarks, except as could not reasonably be expected to have
a Material Adverse Effect;
(vii)    take commercially reasonable steps to protect the secrecy of all of its
material Trade Secrets, except as could not reasonably be expected to have a
Material Adverse Effect; and
(viii)    not deliver, license or make available the source code for any
software included in the Collateral to any Person who is not an employee or
contractor of Grantor, and not subject any software included in the Collateral
to the terms of any “open source” or other similar license that provides for any
source code of such software to be disclosed, licensed, publicly distributed, or
dedicated to the public, except as could not reasonably be expected to have a
Material Adverse Effect.
(b)    If any Grantor shall, at any time after the date hereof, obtain any
ownership or other rights in and to any additional Intellectual Property, then
the provisions of this Agreement shall automatically apply thereto and any such
Intellectual Property shall automatically constitute Collateral and shall be
subject to the security interest created by this Agreement, without further
action by any party (except as expressly set forth in Section 3 hereof).
Further, each Grantor shall comply with the requirements of Section 7.2(a) of
the Credit Agreement and each Grantor authorizes the Collateral Agent to modify
this Agreement by amending Schedule 6 to include any United States applications
or registrations for Patents, Trademarks and Copyrights included in the
Collateral (but the failure to so modify such Schedules shall not be deemed to
affect the Collateral Agent’s security interest in or lien upon such
Intellectual Property).
(c)    Such Grantor agrees to execute a Copyright Security Agreement in
substantially the form of Annex III-A, a Patent Security Agreement in
substantially the form of Annex III-B and a Trademark Security Agreement in
substantially the form of Annex III-C, as applicable based on the type of
Intellectual Property on Schedule 6, in order to record the security interest
granted herein to the Collateral Agent for the benefit of the Secured Parties
with the PTO and the United States Copyright Office, as applicable.
(d)    Upon the reasonable request of the Collateral Agent, such Grantor shall
execute and deliver, and use its commercially reasonable efforts to cause to be
filed, registered or recorded with the PTO or the United States

-17-



--------------------------------------------------------------------------------




Copyright Office, as applicable, any and all agreements, instruments, documents,
and papers which the Collateral Agent may reasonably request to evidence,
create, record, preserve, protect or perfect the Collateral Agent’s security
interest in any applications or registrations for Patents, Trademarks and
Copyrights included in the Collateral.
5.11    Limitation on Liens on Collateral. Such Grantor shall not create, incur
or permit to exist, will defend the Collateral against, and will take such other
action as is necessary to remove, any Lien or claim on or to the Collateral,
other than Liens permitted pursuant to the Credit Agreement and the other Loan
Documents, and will defend the right, title and interest of the Collateral Agent
and the other Secured Parties and the other holders of the Secured Obligations
in and to any of the Collateral against the claims and demands of all Persons
whomsoever.
5.12    Limitations on Dispositions of Collateral. Such Grantor shall not sell,
transfer, lease or otherwise dispose of any of the Collateral, except as
permitted pursuant to the Credit Agreement and the other Loan Documents.
5.14    Commercial Tort Claims. With respect to any Commercial Tort Claims in
excess of $1,000,000 individually or $5,000,000 in the aggregate in value, it
shall deliver to the Collateral Agent a completed pledge supplement,
substantially in the form of Annex IV attached hereto.
SECTION 6.    REMEDIAL PROVISIONS
6.1    Certain Matters Relating to Receivables.
(a)    Upon the occurrence and during the continuance of an Event of Default, at
the Collateral Agent’s reasonable request and at the expense of the relevant
Grantor, such Grantor shall furnish to the Collateral Agent reports showing
reconciliations, aging and test verifications of, and trial balances for, its
material Receivables.
(b)    If required by the Collateral Agent at any time after the occurrence and
during the continuance of an Event of Default, any payments of Receivables, when
collected by any Grantor, (i) shall be forthwith (and, in any event, within
three Business Days of receipt by such Grantor) deposited by such Grantor in the
exact form received, duly indorsed by such Grantor to the Collateral Agent if
required, in a Collateral Account maintained under the sole dominion and control
of the Collateral Agent, subject to withdrawal by the Collateral Agent for the
account of the Secured Parties only as provided in Section 6.5 and (ii) until so
turned over, shall be held by such Grantor for the Collateral Agent and the
Secured Parties.
(c)    Upon the occurrence and during the continuance of an Event of Default,
upon the written request of the Collateral Agent, each Grantor shall deliver to
the Collateral Agent all original and other documents evidencing, and relating
to, the agreements and transactions which gave rise to the Receivables,
including all original orders, invoices and shipping receipts.
6.2    Communications with Obligors; Grantors Remain Liable.
(a)    The Collateral Agent may at any time after the occurrence and during the
continuance of an Event of Default communicate with obligors under the
Receivables to verify to the Collateral Agent’s reasonable satisfaction the
existence, amount and terms of any Receivables.
(b)    At any time after the occurrence and during the continuance of an Event
of Default, the Collateral Agent may (and each Grantor at the request of the
Collateral Agent shall) notify obligors on the Receivables that the Receivables
have been assigned to the Collateral Agent for the benefit of the Secured
Parties and that payments in respect thereof shall be made directly to the
Collateral Agent.
(c)    Anything herein to the contrary notwithstanding, each Grantor shall
remain liable under each of such Grantor’s Receivables to observe and perform in
all material respects the conditions and obligations to be observed and
performed by it thereunder, in accordance with the terms of any written
agreement giving rise thereto. No Secured Party shall have any obligation or
liability under any Receivable (or any agreement giving rise thereto) by reason
of or arising out of this Agreement or the receipt by any Secured Party of any
payment relating thereto, nor shall any Secured Party be obligated in any manner
to perform any of the obligations of any Grantor under or pursuant to any
Receivable (or any agreement giving rise thereto), to make any payment, to make
any inquiry as to

-18-



--------------------------------------------------------------------------------




the nature or the sufficiency of any payment received by it or as to the
sufficiency of any performance by any party thereunder, to present or file any
claim, to take any action to enforce any performance or to collect the payment
of any amounts which may have been assigned to it or to which it may be entitled
at any time or times.
6.3    Investment Property.
(a)    Unless an Event of Default has occurred and is continuing and the
Collateral Agent has given notice to the relevant Grantor of the Collateral
Agent’s intent to exercise its rights pursuant to Section 6.3(b), each Grantor
may receive all cash dividends paid in respect of the Pledged Stock and all
payments made in respect of the Pledged Notes to the extent permitted in the
Credit Agreement, and may exercise all voting and corporate or other
organizational rights with respect to Investment Property.
(b)    If an Event of Default shall occur and be continuing and the Collateral
Agent shall give notice of its intent to exercise such rights to the relevant
Grantor or Grantors, (i) the Collateral Agent shall have the right to receive
any and all cash dividends, payments or other Proceeds paid in respect of the
Investment Property and shall make application thereof to the Secured
Obligations in the order set forth in Section 6.5 and (ii) any or all of the
Investment Property shall be registered in the name of the Collateral Agent or
its nominee, and the Collateral Agent or its nominee may thereafter exercise
(A) all voting, corporate and other rights pertaining to such Investment
Property at any meeting of shareholders of the relevant Issuer or Issuers or
otherwise and (B) any and all rights of conversion, exchange and subscription
and any other rights, privileges or options pertaining to such Investment
Property as if it were the absolute owner thereof (including the right to
exchange, at its discretion, any and all of the Investment Property upon the
merger, consolidation, reorganization, recapitalization or other fundamental
change in the corporate or other organizational structure of any Issuer, or upon
the exercise by any Grantor or the Collateral Agent of any right, privilege or
option pertaining to such Investment Property, and in connection therewith, the
right to deposit and deliver any and all of the Investment Property with any
committee, depositary, transfer agent, registrar or other designated agency upon
such terms and conditions as the Collateral Agent may determine), all without
liability except to account for property actually received by it, but the
Collateral Agent shall have no duty to any Grantor to exercise any such right,
privilege or option and shall not be responsible for any failure to do so or
delay in so doing.
(c)    Each Grantor hereby authorizes and instructs each Issuer of any
Investment Property pledged by such Grantor hereunder to, and any such Issuer
party hereto agrees to, (i) after receipt by an Issuer or obligor of any
instructions pursuant to Section 6.3(c)(i) hereof, comply with any instruction
received by it from the Collateral Agent in writing, without any other or
further instructions from such Grantor, and each Grantor agrees that each Issuer
shall be fully protected in so complying and (ii) after receipt by an Issuer or
obligor of any instructions pursuant to Section 6.3(c)(i) hereof, pay any
dividends or other payments with respect to the Investment Property directly to
the Collateral Agent. The Collateral Agent agrees that it shall not send any
such instruction unless (A) an Event of Default has occurred and is continuing
and (B) such instruction is otherwise in accordance with the terms of this
Agreement.
6.4    Proceeds to be Turned Over to Collateral Agent. In addition to the rights
of the Secured Parties specified in Section 6.1 with respect to payments of
Receivables, if an Event of Default shall occur and be continuing and the
Collateral Agent has instructed any Grantor to do so, all Proceeds received by
such Grantor consisting of cash, checks and other near-cash items shall be held
by such Grantor in trust for the Secured Parties, segregated from other funds of
such Grantor, and shall, forthwith upon receipt by such Grantor, be turned over
to the Collateral Agent substantially in the form received by such Grantor (duly
indorsed by such Grantor to the Collateral Agent, if required).
6.5    Application of Proceeds. Upon the occurrence and during the continuance
of an Event of Default, the Collateral Agent shall apply all or any part of
Proceeds constituting Collateral, and any proceeds of the guarantee set forth in
Section 2, in payment of the Secured Obligations in the following order: first,
to unpaid and unreimbursed costs, expenses and fees of the Administrative Agent
and the Collateral Agent (including to reimburse ratably any other Secured
Parties which have advanced any of the same to the Collateral Agent), second, to
the Administrative Agent, for application by it toward payment of all amounts
then due and owing and remaining unpaid in respect of the Secured Obligations,
pro rata among the Secured Parties according to the amount of the

-19-



--------------------------------------------------------------------------------




Secured Obligations then due and owing and remaining unpaid to the Secured
Parties, and third, to the Administrative Agent, for application by it toward
prepayment of the Secured Obligations, pro rata among the Secured Parties
according to the amount of the Secured Obligations then held by the Secured
Parties. Any balance of such Proceeds remaining after the Secured Obligations
(other than Unasserted Contingent Obligations) have been paid in full, shall be
paid over to the Borrower or to whomsoever may be lawfully entitled to receive
the same. For purposes of this Section, to the extent that any Obligation is
unmatured or unliquidated (other than Unasserted Contingent Obligations) at the
time any distribution is to be made pursuant to the second clause above, the
Collateral Agent shall allocate a portion of the amount to be distributed
pursuant to such clause for the benefit of the Secured Parties holding such
Secured Obligations and shall hold such amounts for the benefit of such Secured
Parties until such time as such Secured Obligations become matured or liquidated
at which time such amounts shall be distributed to the holders of such Secured
Obligations to the extent necessary to pay such Secured Obligations in full
(with any excess to be distributed in accordance with this Section as if
distributed at such time). In making determinations and allocations required by
this Section, the Collateral Agent may conclusively rely upon information
provided to it by the holder of the relevant Secured Obligations (which, in the
case of the immediately preceding sentence shall be a reasonable estimate of the
amount of the Secured Obligations) and shall not be required to, or be
responsible for, ascertaining the existence of or amount of any Secured
Obligations.
6.6    Code and Other Remedies. If an Event of Default shall occur and be
continuing, the Collateral Agent may exercise, in addition to all other rights
and remedies granted to it in this Agreement and in any other Loan Document, all
rights and remedies of a secured party under the New York UCC or any other
applicable law or in equity. Without limiting the generality of the foregoing,
to the fullest extent permitted by applicable law, the Collateral Agent, without
demand of performance or other demand, presentment, protest, advertisement or
notice of any kind (except any notice required by this Agreement or required by
law referred to below) to or upon any Grantor or any other Person (all and each
of which demands, defenses, advertisements and notices are hereby waived), may
in such circumstances forthwith collect, receive, appropriate and realize upon
the Collateral, or any part thereof, and/or may forthwith sell, lease, assign,
give option or options to purchase, or otherwise dispose of and deliver the
Collateral or any part thereof (or contract to do any of the foregoing), in one
or more parcels at public or private sale or sales, at any exchange, broker’s
board or office of any Agent or any Secured Party or elsewhere upon such terms
and conditions as it may deem advisable and at such prices as it may deem best,
for cash or on credit or for future delivery without assumption of any credit
risk. Any Secured Party shall have the right upon any such public sale or sales,
and, to the extent permitted by law, upon any such private sale or sales, to
purchase the whole or any part of the Collateral so sold, free of any right or
equity of redemption in any Grantor, which right or equity is hereby waived and
released. Each Grantor further agrees, at the Collateral Agent’s request, to
assemble the Collateral and make it available to the Collateral Agent at places
which the Collateral Agent shall reasonably select, whether at such Grantor’s
premises or elsewhere. The Collateral Agent shall apply the net proceeds of any
action taken by it pursuant to this Section 6.6, after deducting all reasonable
costs and expenses incurred in connection therewith or incidental to the care or
safekeeping of any of the Collateral or in any way relating to the Collateral or
the rights of the Collateral Agent and the Secured Parties hereunder, including
reasonable attorneys’ fees and disbursements (to the extent payable in
accordance with Section 11.5 of the Credit Agreement), to the payment in whole
or in part of the Secured Obligations, in such order as set forth in
Section 6.5, and only after such application and after the payment by the
Collateral Agent of any other amount required by any provision of law, including
Section 9-615(a)(3) of the UCC, need the Collateral Agent account for the
surplus, if any, to any Grantor. To the extent permitted by applicable law, each
Grantor waives all claims, damages and demands it may acquire against any
Secured Party arising out of the exercise of any rights hereunder other than any
such claims, damages and demands that may arise from the bad faith, gross
negligence or willful misconduct of, or material breach of any Loan Documents by
such Secured Party or its controlled affiliates, officers or employees acting on
behalf of such Secured Party or any of its controlled affiliates. If any notice
of a proposed sale or other disposition of Collateral is required by law, such
notice shall be deemed reasonable and proper if given at least 10 days before
such sale or other disposition.
6.7    Registration Rights.
(a)    Each Grantor recognizes that the Collateral Agent may be unable to effect
a public sale of any or all the Pledged Stock, by reason of certain prohibitions
contained in the Securities Act and applicable state securities laws or
otherwise, and may be compelled to resort to one or more private sales thereof
to a restricted group of purchasers which will be obliged to agree, among other
things, to acquire such securities for their own account for

-20-



--------------------------------------------------------------------------------




investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, to the extent permitted by applicable law,
agrees that any such private sale shall be deemed to have been made in a
commercially reasonable manner. The Collateral Agent shall be under no
obligation to delay a sale of any of the Pledged Stock for the period of time
necessary to permit the Issuer thereof to register such securities for public
sale under the Securities Act, or under applicable state securities laws, even
if such Issuer would agree to do so.
(b)    Each Grantor agrees to use its best efforts to do or cause to be done all
such other acts as may be necessary to make such sale or sales of all or any
portion of the Pledged Stock pursuant to this Section 6.7 valid and binding and
in compliance with any and all other applicable Requirements of Law. Each
Grantor further agrees that a breach of any of the covenants contained in this
Section 6.7 will cause irreparable injury to the Secured Parties, that the
Secured Parties have no adequate remedy at law in respect of such breach and, as
a consequence, that each and every covenant contained in this Section 6.7 shall
be specifically enforceable against such Grantor, and to the fullest extent
permitted by applicable law, such Grantor hereby waives and agrees not to assert
any defenses against an action for specific performance of such covenants except
for a defense that no Event of Default has occurred or is continuing under the
Credit Agreement.
6.8    Deficiency. Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay its Secured Obligations and the reasonable and documented fees and
disbursements of any attorneys employed by the Collateral Agent or any Secured
Party to collect such deficiency (to the extent payable in accordance with
Section 11.5 of the Credit Agreement).
6.9    Intellectual Property.
(a)    At any time after the occurrence and during the continuance of an Event
of Default upon the written demand of the Collateral Agent, each Grantor shall
execute and deliver to the Collateral Agent an assignment or assignments, in
favor of the Collateral Agent or its designee, of such Grantor’s right, title,
and interest in, to and under the Intellectual Property included in the
Collateral in recordable form as applicable, and such other documents as are
necessary or appropriate to carry out the intent and purposes hereof.
(b)    Upon the occurrence and during the continuance of any Event of Default,
the Collateral Agent shall have the right, but shall in no way be obligated, to
file applications for protection of the Intellectual Property included in the
Collateral and/or bring suit in the name of any Grantor, the Collateral Agent or
the Secured Parties, to enforce the Intellectual Property included in the
Collateral. In the event of such suit, each Grantor shall, at the request of the
Collateral Agent, do any and all lawful acts, including joinder as a party, and
execute any and all documents requested by the Collateral Agent in aid of such
enforcement, and the Grantors shall promptly reimburse and indemnify the
Collateral Agent for all costs and out-of-pocket expenses incurred by the
Collateral Agent in the exercise of its rights under this Section 6.9(b) (to the
extent payable in accordance with Section 11.5 of the Credit Agreement). In the
event that the Collateral Agent shall elect not to bring suit to enforce the
Intellectual Property included in the Collateral, each Grantor agrees, at the
request of the Collateral Agent, to take all actions necessary, whether by suit,
proceeding or other action, to prevent and/or obtain a recovery for the
infringement or other violation of rights in, diminution in value of, or other
damage to any of the Intellectual Property included in the Collateral by any
Person.
(c)    Solely for the purpose of enabling the Collateral Agent to exercise
rights and remedies hereunder, after the occurrence and during the continuance
of an Event of Default and at such time as the Collateral Agent shall be
lawfully entitled to exercise such rights and remedies, each Grantor hereby
grants to the Collateral Agent a non-exclusive license and sublicense (in each
case, exercisable without payment of royalties or other compensation to such
Grantor) to make, have made, use, sell, copy, distribute, perform, make
derivative works, publish, and exploit in any other manner for which an
authorization from the owner of such Intellectual Property would be required
under applicable Requirements of Law, with rights of sublicense, any of the
Intellectual Property included in the Collateral now or hereafter owned by or
licensed to such Grantor, wherever the same may be located; provided that
(i) the applicable Grantor shall have such rights of quality control and
inspection which are reasonably necessary under applicable Requirements of Law
to maintain the validity and enforceability of such Trademarks, and (ii)

-21-



--------------------------------------------------------------------------------




license subject to preexisting exclusive licenses and those granted after the
date hereof that are Permitted Liens and any sublicenses duly granted by
Collateral Agent under this license grant shall survive in accordance with their
terms as direct licenses of the Grantor, in the event of the subsequent cure of
any Event of Default that gave rise to the exercise of the Collateral Agent’s
rights and remedies, and (iii) the license shall be irrevocable until the
termination of the Credit Agreement, or as to Collateral as to which the Lien is
released under Section 8.15(b), at such time as the sale, transfer or disposal
occurs; provided that it only may be exercised during the continuance of an
Event of Default. The foregoing license shall include access to all media in
which any of the licensed items may be recorded or stored and to all computer
programs used for the compilation or printout hereof.
SECTION 7.    THE COLLATERAL AGENT
7.1    Collateral Agent’s Appointment as Attorney-in-Fact, etc.
(a)    Each Grantor hereby irrevocably constitutes and appoints the Collateral
Agent and any officer or agent thereof, with full power of substitution, as its
true and lawful attorney-in-fact with full irrevocable power and authority in
the place and stead of such Grantor and in the name of such Grantor or in its
own name, for the purpose of carrying out the terms of this Agreement, to,
during the continuance of an Event of Default, take any and all appropriate
actions and to execute any and all documents and instruments which may be
necessary or reasonably desirable to accomplish the purposes of this Agreement,
and, without limiting the generality of the foregoing, each Grantor hereby gives
the Collateral Agent the power and right, on behalf of such Grantor, without
notice to or assent by such Grantor, to do any or all of the following when an
Event of Default shall be continuing:
(i)    in the name of such Grantor or its own name, or otherwise, take
possession of and indorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Receivable or contract
of such Grantor or with respect to any other Collateral of such Grantor and file
any claim or take any other action or proceeding in any court of law or equity
or otherwise deemed appropriate by the Collateral Agent for the purpose of
collecting any and all such moneys due under any Receivable or contract of such
Grantor or with respect to any other Collateral of such Grantor whenever
payable;
(ii)    in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as the
Collateral Agent may reasonably request to evidence the Secured Parties’
security interest in such Intellectual Property and the goodwill connected with
the use thereof or symbolized thereby and the general intangibles of such
Grantor represented thereby;
(iii)    pay or discharge taxes and Liens levied or placed on or threatened
against the Collateral, effect any repairs or any insurance called for by the
terms of this Agreement and pay all or any part of the premiums therefor and the
costs thereof;
(iv)    execute, in connection with any sale provided for in Section 6.6 or 6.7,
any endorsements, assignments or other instruments of conveyance or transfer
with respect to the Collateral; and
(v)    (A) direct any party liable for any payment under any of the Collateral
to make payment of any and all moneys due or to become due thereunder directly
to the Collateral Agent or as the Collateral Agent shall direct; (B) ask or
demand for, collect, and receive payment of and receipt for, any and all moneys,
claims and other amounts due or to become due at any time in respect of or
arising out of any Collateral of such Grantor; (C) sign and indorse any
invoices, freight or express bills, bills of lading, storage or warehouse
receipts, drafts against debtors, assignments, verifications, notices and other
documents in connection with any of the Collateral of such Grantor; (D) commence
and prosecute any suits, actions or proceedings at law or in equity in any court
of competent jurisdiction to collect the Collateral or any portion thereof and
to enforce any other right in respect of any Collateral of such Grantor;
(E) defend any suit, action or proceeding brought against such Grantor with
respect to any Collateral; (F) settle, compromise or adjust any such suit,
action or proceeding and, in connection therewith, give such discharges or
releases as the Collateral Agent may deem appropriate; (G) subject to any
permitted licenses and reserved rights permitted under the Loan Documents,
assign any Copyright, Patent or Trademark (along with the goodwill of the
business connected with the use of or symbolized by any Trademark),

-22-



--------------------------------------------------------------------------------




throughout the world for such term or terms, on such conditions, and in such
manner, as the Collateral Agent shall in its sole discretion determine; and
(H) generally, sell, transfer, pledge and make any agreement with respect to or
otherwise deal with any of the Collateral of such Grantor as fully and
completely as though the Collateral Agent were the absolute owner thereof for
all purposes, and do, at the Collateral Agent’s option and such Grantor’s
expense, at any time, or from time to time, all acts and things which the
Collateral Agent deems necessary to protect, preserve or realize upon the
Collateral of such Grantor and the Secured Parties’ security interests therein
and to effect the intent of this Agreement, all as fully and effectively as such
Grantor might do.
The Collateral Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 7.1(a) unless an Event of Default has
occurred and is continuing.
(b)    If any Grantor fails to perform or comply with any of its agreements
contained herein, the Collateral Agent, during the continuance of an Event of
Default, at its option, but without any obligation so to do, may perform or
comply with, or cause performance or compliance with, such agreement.
(c)    Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable as
to each Grantor until this Agreement is terminated and all security interests
created hereby with respect to the Collateral of such Grantor are released.
7.2    Duty of Collateral Agent. The Collateral Agent’s sole duty with respect
to the custody, safekeeping and physical preservation of the Collateral in its
possession, under Section 9-207 of the New York UCC or otherwise, shall be to
deal with it in the same manner as the Collateral Agent deals with similar
property for its own account. Neither the Collateral Agent, any Secured Party
nor any of their respective officers, directors, employees or agents shall be
liable for failure to demand, collect or realize upon any of the Collateral or
for any delay in doing so or shall be under any obligation to sell or otherwise
dispose of any Collateral upon the request of any Grantor or any other Person or
to take any other action whatsoever with regard to the Collateral or any part
thereof. The powers conferred on the Secured Parties hereunder are solely to
protect the Secured Parties’ interests in the Collateral and shall not impose
any duty upon any Secured Parties to exercise any such powers. The Secured
Parties shall be accountable only for amounts that they actually receive as a
result of the exercise of such powers, and neither they nor any of their
officers, directors, employees or agents shall be responsible to any Grantor for
any act or failure to act hereunder, except, in the case of the Collateral Agent
only in respect of its own gross negligence or willful misconduct, to the extent
required by applicable law.
7.3    Financing Statements. Each Grantor hereby authorizes the filing of any
financing statements or continuation statements, and amendments to financing
statements, or any similar document in any jurisdictions and with any filing
offices as the Collateral Agent may reasonably determine, in its sole
discretion, are necessary or advisable to perfect or otherwise protect the
security interest granted to the Collateral Agent herein. Such financing
statements may describe the Collateral in the same manner as described herein or
may contain an indication or description of collateral that describes such
property in any other manner as the Collateral Agent may reasonably determine,
in its sole discretion, is necessary, advisable or prudent to ensure the
perfection of the security interest in the Collateral granted to the Collateral
Agent herein, including describing such property as “all assets” or “all
personal property” or using words of similar import and may add thereto “whether
now owned or hereafter acquired”. Each Grantor hereby ratifies and authorizes
the filing by the Collateral Agent of any financing statement with respect to
the Collateral made prior to the date hereof.
7.4    Authority, Immunities and Indemnities of Collateral Agent. Each Grantor
acknowledges, and, by acceptance of the benefits hereof, each Secured Party
agrees, that the rights and responsibilities of the Collateral Agent under this
Agreement with respect to any action taken by the Collateral Agent or the
exercise or non-exercise by the Collateral Agent of any option, voting right,
request, judgment or other right or remedy provided for herein or resulting or
arising out of this Agreement shall, as among the Secured Parties, be governed
by the Credit Agreement and that the Collateral Agent shall have, in respect
thereof, all rights, remedies, immunities and indemnities granted to it in the
Credit Agreement. By acceptance of the benefits hereof, each Secured Party that
is not a Lender agrees to be bound by the provisions of the Credit Agreement
applicable to the Collateral Agent, including Section 10 thereof, as fully as if
such Secured Party were a Lender. The Collateral Agent shall be conclusively
presumed to be acting as

-23-



--------------------------------------------------------------------------------




agent for the Secured Parties with full and valid authority so to act or refrain
from acting, and no Grantor shall be under any obligation, or entitlement, to
make any inquiry respecting such authority.
7.5    Intellectual Property Filings. Each Grantor hereby authorizes the
Collateral Agent to execute and/or submit filings with the PTO or United States
Copyright Office (or any successor office) as applicable, including the
Copyright Security Agreement, the Patent Security Agreement, and the Trademark
Security Agreement, or other comparable documents, and to take such other
actions as may be required under applicable law for the purpose of perfecting,
recording, confirming, continuing, enforcing or protecting the security interest
granted by such Grantor hereunder, without the signature of such Grantor, naming
such Grantor, as debtor, and the Collateral Agent, as secured party.
SECTION 8.    MISCELLANEOUS
8.1    Amendments in Writing. None of the terms or provisions of this Agreement
may be waived, amended, supplemented or otherwise modified except in accordance
with Section 11.1 of the Credit Agreement.
8.2    Notices. All notices, requests and demands to or upon the Collateral
Agent or any Grantor hereunder shall be effected in the manner, and addressed to
such parties at the notices addresses, provided for in Section 11.2 of the
Credit Agreement.
8.3    No Waiver by Course of Conduct; Cumulative Remedies. No Secured Party
shall by any act (except by a written instrument pursuant to Section 8.1),
delay, indulgence, omission or otherwise be deemed to have waived any right or
remedy hereunder or to have acquiesced in any Default or Event of Default. No
failure to exercise, nor any delay in exercising, on the part of any Secured
Party, any right, power or privilege hereunder shall operate as a waiver
thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by any Secured Party of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy which such Secured Party would otherwise have on any future
occasion. The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.
8.4    Enforcement Expenses; Indemnification.
(a)    Each Grantor agrees to pay, or reimburse each Secured Party for, all its
reasonable and documented costs and out-of-pocket expenses incurred in
connection with collecting against such Grantor under the guarantee contained in
Section 2 or otherwise enforcing or preserving any rights under this Agreement
and the other Loan Documents to which such Grantor is a party, including the
reasonable and invoiced fees and disbursements of counsel, on the terms set
forth in Section 11.5(a)(ii) of the Credit Agreement.
(b)    Each Grantor agrees to pay, and to save the Secured Parties harmless
from, any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, enforcement, performance and
administration of this Agreement on the terms set forth in Section 11.5 of the
Credit Agreement.
(c)    The agreements in this Section shall survive repayment of the Secured
Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents.
8.5    Successors and Assigns. This Agreement shall be binding upon the
successors and permitted assigns of each Grantor and shall inure to the benefit
of the Secured Parties and their successors and permitted assigns; provided that
no Grantor may assign, transfer or delegate any of its rights or obligations
under this Agreement without the prior written consent of the Collateral Agent
and, unless so consented to, each such assignment, transfer or delegation by any
Grantor shall be void.
8.6    Set-Off. Each Grantor hereby irrevocably authorizes each Secured Party at
any time and from time to time while an Event of Default shall have occurred and
be continuing, without notice to such Grantor or any other Grantor, any such
notice being expressly waived by each Grantor, to set-off and appropriate and
apply any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect (other than Unasserted
Contingent Obligations), matured or unmatured, at any time held or owing by such
Secured Party to or for the credit or the

-24-



--------------------------------------------------------------------------------




account of such Grantor, or any part thereof in such amounts as such Secured
Party may elect, against and on account of the obligations and liabilities of
such Grantor to such Secured Party hereunder and claims of every nature and
description of such Secured Party against such Grantor, in any currency, whether
arising hereunder, under the Credit Agreement, any other Loan Document, any
Specified Hedge Agreement, any Specified Cash Management Agreement or otherwise,
as such Secured Party may elect. Each Secured Party shall notify such Grantor
promptly of any such set-off and the application made by such Secured Party of
the proceeds thereof, provided that the failure to give such notice shall not
affect the validity of such set-off and application. The rights of each Secured
Party under this Section are in addition to other rights and remedies (including
other rights of set-off) which such Secured Party may have.
8.7    Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission or electronic transmission (in PDF format) shall be
effective as delivery of a manually executed counterpart hereof. A set of the
copies of this Agreement signed by all the parties shall be lodged with the
Borrower, the Administrative Agent and the Collateral Agent.
8.8    Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
8.9    Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.
8.10    Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Grantors and the Secured Parties with respect to the
subject matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by any Secured Party relative to subject matter
hereof and thereof not expressly set forth or referred to herein or in the other
Loan Documents.
8.11    GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT
OF LAW PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE
LAW OF THE STATE OF NEW YORK.
8.12    Submission To Jurisdiction; Waivers. Each of the parties hereto hereby
irrevocably and unconditionally:
(a)    submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive jurisdiction of the courts of the State of New York sitting in the
Borough of Manhattan, the courts of the United States for the Southern District
of New York, and appellate courts from any thereof;
(b)    consents that any such action or proceeding shall be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
(c)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the address set forth
in Section 11.2 of the Credit Agreement or on the signature pages thereof,

-25-



--------------------------------------------------------------------------------




as the case may be, or at such other address of which the other parties hereto
shall have been notified pursuant thereto;
(d)    agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
(e)    waives, to the fullest extent permitted by applicable law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section any special, indirect, exemplary, punitive or consequential
damages.
8.13    Acknowledgements. Each Grantor hereby acknowledges that:
(a)    it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Loan Documents to which it is a party;
(b)    no Secured Party has any fiduciary relationship with or duty to any
Grantor arising out of or in connection with this Agreement or any of the other
Loan Documents, and the relationship between the Grantors, on the one hand, and
the Secured Parties, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor; and
(c)    no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Grantors and the Secured Parties.
8.14    Additional Grantors. Each Subsidiary of the Borrower that is required to
become a party to this Agreement pursuant to Section 7.10 of the Credit
Agreement shall become a Grantor for all purposes of this Agreement upon
execution and delivery by such Subsidiary of an assumption agreement in the form
of Annex I hereto. The execution and delivery of such assumption agreement shall
not require the consent of any Grantor hereunder. The rights and obligations of
each Grantor hereunder shall remain in full force and effect notwithstanding the
addition of any new Grantor as a party to this Agreement.
8.15    Releases.
(a)    At such time as the Loans, the Reimbursement Obligations and all other
Secured Obligations (other than Unasserted Contingent Obligations and
obligations under or in respect of Specified Hedge Agreements or Specified Cash
Management Agreements) have been paid in full, the Collateral shall
automatically be released from the Liens created hereby, and this Agreement and
all obligations (other than those expressly stated to survive such termination)
of the Collateral Agent and each Grantor hereunder shall automatically
terminate, all without delivery of any instrument or performance of any act by
any party, and all rights to the Collateral shall automatically revert to the
Grantors. At the request and sole expense of any Grantor following any such
termination, the Collateral Agent shall deliver to such Grantor any Collateral
held by the Collateral Agent hereunder, execute and deliver to such Grantor such
documents (in form and substance reasonably satisfactory to the Collateral
Agent) and take such further actions as such Grantor may reasonably request to
evidence such termination.
(b)    If any of the Collateral is sold, transferred or otherwise disposed of by
any Grantor (other than to another Grantor) in a transaction permitted by the
Credit Agreement, then the Lien created pursuant to this Agreement in such
Collateral shall be released, and the Collateral Agent, at the request and sole
expense of such Grantor, shall promptly execute and deliver to such Grantor all
releases or other documents reasonably necessary or desirable and in form
reasonably satisfactory to the Collateral Agent and take such further actions
for the release of such Collateral (not including Proceeds thereof) from the
security interests created hereby; provided that the Collateral Agent shall be
required to execute such release only if the Borrower and applicable Grantor
shall have delivered to the Collateral Agent, at least five (5) Business Days
(or such shorter period of time acceptable to the Collateral Agent) prior to the
date of the proposed release, a certificate of a Responsible Officer with
request for release identifying the relevant Collateral and certifying that such
transaction is in compliance with the Credit

-26-



--------------------------------------------------------------------------------




Agreement and the other Loan Documents. At the request and sole expense of the
Borrower, a Guarantor shall be released from its obligations hereunder in the
event that all the Capital Stock of such Guarantor shall be sold, transferred or
otherwise disposed of in a transaction permitted by the Credit Agreement and the
Collateral Agent, at the request and sole expense of such the Borrower, shall
promptly execute and deliver to such Borrower all releases or other documents
reasonably necessary or desirable and in form reasonably satisfactory to the
Collateral Agent and take such further actions for the release of such
Guarantor; provided that the Collateral Agent shall be required to execute such
release only if the Borrower shall have delivered to the Collateral Agent, at
least five (5) Business Days (or such shorter period of time acceptable to the
Collateral Agent) prior to the date of the proposed release, a certificate of a
Responsible Officer of the Borrower with request for release identifying the
relevant Guarantor and certifying that such transaction is in compliance with
the Credit Agreement and the other Loan Documents.
8.16    WAIVER OF JURY TRIAL. EACH GRANTOR AND, BY ACCEPTANCE OF THE BENEFITS
HEREOF, THE COLLATERAL AGENT AND EACH OTHER SECURED PARTY, HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN.





-27-



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee and
Collateral Agreement to be duly executed and delivered as of the date first
above written.
INC RESEARCH, LLC, as Borrower
By: /s/ Gregory S. Rush    
Name: Gregory S. Rush
Title: Chief Financial Officer
INC RESEARCH HOLDINGS, INC.,
    as Holdings
By: /s/ Gregory S. Rush    
Name: Gregory S. Rush
Title: Chief Financial Officer
KENDLE AMERICAS MANAGEMENT INC., as Grantor
By: /s/ Duncan Jamie Macdonald    
Name: Duncan Jamie Macdonald
Title: Chief Executive Officer and President
KENDLE AMERICAS INVESTMENT INC., as Grantor
By: /s/ Duncan Jamie Macdonald    
Name: Duncan Jamie Macdonald
Title: Chief Executive Officer and President
    



S-1-1



--------------------------------------------------------------------------------






Agreed and Accepted:


GOLDMAN SACHS BANK USA,
as Collateral Agent
By: /s/ Charles D. Johnston    
Name: Charles D. Johnston
Title: Authorized Signatory
GOLDMAN SACHS BANK USA,
as Administrative Agent
By: /s/ Charles D. Johnston    
Name: Charles D. Johnston
Title: Authorized Signatory



S-1-2



--------------------------------------------------------------------------------




Schedule 1
[RESERVED]



--------------------------------------------------------------------------------




Schedule 2
INVESTMENT PROPERTY
Pledged Stock:
 
 
Name of
Grantor


 
 
Stock
Issuer


Certificated
(Y/N)
 
 
Certificate
No.


% of
Outstanding
Stock of the
Stock Issuer (as applicable the No. Shares)


INC Research, LLC
INC Research
Holdings, Inc.
Y
1
100% (1 share)
INC Research
Investment LLC
INC Research, LLC
Y
1
100% (100 membership shares
Kendle Americas Investment Inc.
INC Research, LLC
Y
1
100% (100 shares)
Kendle Americas Management Inc.
INC Research, LLC
Y
1
100% (100 shares)
Kendle NC LLC
INC Research, LLC
N
N/A
N/A
INC Research CRO Argentina S.R.L.
Kendle Americas
Management Inc.
N
N/A
95%
Kendle Americas
Investment Inc.
5%
INC Research do Brasil Pesquisas Clinicas Ltda
Kendle Americas
Management Inc.
N
N/A
99.9998%
(500,395 quotas)
Kendle Americas
Investment Inc.
INC Research Canada, Inc.
INC Research, LLC
Y
C-1
100% (100 shares)
Servicios Clínicos INC Research Chile Limitada
Kendle Americas
Management Inc.
N
N/A
95%
Kendle Americas
Investment Inc.
5%
INC (Beijing)
Medical Technology Co., Ltd.
INC Research, LLC
N
N/A
No concept of authorized or issued stock


S-2-1



--------------------------------------------------------------------------------




INC Research, S.A. de C.V.
INC Research, LLC
N
N/A
99.99995%
(2,203,169 shares)
PT INCRESEARCH INDONESIA
INC Research, LLC
N
N/A
67%
INC Research Pte. Ltd.
INC Research, LLC
Y
3
65% (65 shares)
INC Research CRO Singapore Pte. Ltd.
INC Research, LLC
N
N/A
100%
INC Research CDS Services Private Limited
INC Research, LLC
N
N/A
100%
INC Research Colombia Ltda
Kendle Americas
Management Inc.
N
N/A
95%
Kendle Americas
Investment Inc.
5%
INC Research BR Serviços de Pesquisas Clínicas Ltda.
Kendle Americas
Management Inc.;
N
N/A
99%
Kendle Americas
Investment Inc.
1%
INC Research (Thailand) Limited
INC Research, LLC
N
N/A
100%
INC Research South Korea
INC Research, LLC
N
N/A
100% (50 Units)

Pledged Notes: None





S-2-2



--------------------------------------------------------------------------------




Schedule 3
JURISDICTIONS OF ORGANIZATION AND
CHIEF EXECUTIVE OFFICES


Exact Legal Name
of Grantor
 
Jurisdiction of
Organization
 
Organizational
Identification
Number (if any)
 
Location
of Chief
Executive
Office
INC Research, LLC
 
Delaware
 
2656930
 
3201 Beechleaf Court, Suite 600
Raleigh, North Carolina 27604


Kendle Americas Investment Inc.
 
Ohio
 
1570287
 
3201 Beechleaf Court, Suite 600
Raleigh, North Carolina 27604
Kendle Americas
Management Inc.
 
Ohio
 
1570286
 
3201 Beechleaf Court, Suite 600
Raleigh, North Carolina 27604
INC Research Holdings, Inc.
 
Delaware
 
4858554
 
3201 Beechleaf Court, Suite 600
Raleigh, North Carolina 27604






S-3-1



--------------------------------------------------------------------------------




Schedule 4
FILINGS AND OTHER ACTIONS
REQUIRED FOR PERFECTION
1. Uniform Commercial Code and IP Filings
Type of Filing
Entity
Jurisdictions
UCC Filing
INC Research Holdings, Inc.
Delaware – Secretary of State
UCC Filing
INC Research, LLC
Delaware – Secretary of State
UCC Filing
Kendle Americas Investment Inc.
Ohio – Secretary of State
UCC Filing
Kendle Americas Management Inc.
Ohio – Secretary of State
Trademark Filing
INC Research, LLC
United States Patent and Trademark Office

2. Actions with respect to Pledged Stock
Delivery of certificates listed on Schedule 2







S-4-1



--------------------------------------------------------------------------------




Schedule 5
INVENTORY AND EQUIPMENT LOCATIONS IN THE UNITED STATES


Grantor
 
Locations
INC Research, LLC
 
3201 Beechleaf Court, Suite 600, Raleigh, North Carolina 27604
INC Research, LLC
 
4800 Falls of Neuse Road, Raleigh, NC, 27609
INC Research, LLC
 
15360 Barranca Parkway #100, Irvine, CA 92618
INC Research, LLC
 
4350 Executive Drive, Suite 210, San Diego, CA 92121
INC Research, LLC
 
2200 Renaissance Blvd., Suite 410, King of Prussia, PA 19406-2755
INC Research, LLC
 
580 Union Square Drive, New Hope, PA 18938
INC Research, LLC
 
3321 Bee Caves Road, West Lake Hills, TX 78746
INC Research, LLC
 
1120 S. Capital of Texas Hwy, Suite 300, Bldg 1, West Lake Hills, TX 78746
INC Research, LLC
 
650 Peter Jefferson Parkway, Suite 200, Charlottesville, VA 22911
INC Research, LLC
 
8001 Irvine Center Drive, Suite 200, Irvine, CA  92618
INC Research, LLC
 
441 Vine Street, Suite 500, Cincinnati, OH 45202
INC Research, LLC
 
55 Hatchetts Hill Road, Old Lyme, CT 06371
INC Research, LLC
 
1525 Rancho Conejo Boulevard, Thousand Oaks, CA 91320
INC Research, LLC
 
315 East Eisenhower Parkway, Suite 214, Ann Arbor, MI 48108
INC Research, LLC
 
630 West Dundee Road, Northbrook, IL 60062
INC Research, LLC
 
1011 Ashes Drive, Wilmington, NC 28405
INC Research, LLC
 
4024 Stirrup Creek Drive, Suite 700, Durham, NC 27703
INC Research, LLC
 
763 Chestnut Ride Road, Morgantown, WV 26505
INC Research, LLC
 
7361 Calhoun Place, Metro Park North Rockville, MD 20855
INC Research, LLC
 
680 American Avenue, King of Prussia, PA
INC Research, LLC
 
4801 Southwest Parkway, Austin, TX






S-5-1



--------------------------------------------------------------------------------




Schedule 6
INTELLECTUAL PROPERTY
SECTION 1.TRADEMARKS


Trademark
Reg. No.
(App. No.)
Reg. Date
(App. Date)
Record Owner
[docs854295v1increx101_image1.gif]
2,922,548
2/01/2005
INC Research, LLC
[docs854295v1increx101_image2.gif]
4,306,597
3/19/2013
INC Research, LLC
INC RESEARCH
3,961,733
5/17/2011
INC Research, LLC
PLAN ACTIVATION
3,435,125
5/27/2008
INC Research, LLC
PROGRAMACCELERATE
3,435,126
5/27/2008
INC Research, LLC
QUALITYFINISH
3,435,129
5/27/2008
INC Research, LLC
QUICKSTART
3,435,127
5/27/2008
INC Research, LLC
THE TRUSTED PROCESS
3,435,124
5/27/2008
INC Research, LLC



SECTION 2.PATENTS
NONE.


SECTION 3.COPYRIGHTS
NONE.





S-6-1



--------------------------------------------------------------------------------




Schedule 7
[RESERVED]





S-7-1



--------------------------------------------------------------------------------




Schedule 8
COMMERCIAL TORT CLAIMS
None.



S-8-1



--------------------------------------------------------------------------------




Annex I to
Guarantee and Collateral Agreement


ASSUMPTION AGREEMENT (this “Assumption Agreement”), dated as of
[                    ], 20[__], is made by [                    ], a
[                        ] (the “Additional Grantor”), in favor of GOLDMAN SACHS
BANK USA, as collateral agent (in such capacity, the “Collateral Agent”) and
GOLDMAN SACHS BANK USA, as administrative agent (in such capacity, the
“Administrative Agent”), for the benefit of the Secured Parties (as defined in
the Credit Agreement referred to below). All capitalized terms not defined
herein shall have the meaning ascribed to them in such Credit Agreement.
RECITALS
A.    WHEREAS, INC Research, LLC, a Delaware limited liability company (the
“Borrower”), INC Research Holdings, Inc. (“Holdings”), the Lenders, and GOLDMAN
SACHS BANK USA, as Administrative Agent, Collateral Agent, Swingline Lender and
Issuing Lender, have entered into that certain Credit Agreement, dated as of
November 13, 2014 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”);
B.    WHEREAS, in connection with the Credit Agreement, Holdings, the Borrower
and certain of its Subsidiaries (other than the Additional Grantor) have entered
into the Guarantee and Collateral Agreement, dated as of November 13, 2014 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Guarantee and Collateral Agreement”) in favor of the
Collateral Agent and the Administrative Agent for the benefit of the Secured
Parties;
C.    WHEREAS, the Credit Agreement requires the Additional Grantor to become a
party to the Guarantee and Collateral Agreement; and
D.    WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;
NOW, THEREFORE, IT IS AGREED:
1.    Collateral Agreement. By executing and delivering this Assumption
Agreement, the Additional Grantor, as provided in Section 8.14 of the Guarantee
and Collateral Agreement, hereby becomes a party to the Guarantee and Collateral
Agreement as a Grantor thereunder with the same force and effect as if
originally named therein as a Grantor and, without limiting the generality of
the foregoing, hereby expressly guarantees the Secured Obligations as set forth
in Section 2 thereof, grants the Collateral Agent, for the benefit of the
Secured Parties, a security interest in all of its right, title and interest in
the Collateral (as defined in the Guarantee and Collateral Agreement) as
collateral security for the complete payment and performance when due (whether
at the stated maturity, by acceleration or otherwise) of all Secured Obligations
as set forth in Section 3 thereof, and assumes all other obligations and
liabilities of a Grantor set forth therein. The information set forth in
Annex I-A hereto is hereby added to the information set forth in Schedules
[                    ]1 to the Guarantee and Collateral Agreement. The
Additional Grantor hereby represents and warrants that each of the
representations and warranties contained in Section 4 of the Guarantee and
Collateral Agreement is true and correct in all material respects on and as the
date hereof (after giving effect to this Assumption Agreement) as if made on and
as of such date (except to the extent made on a specific date, in which case
such representation and warranty shall be true and correct in all material
respects on and as of such specific date).
2.    Financing Statements. The Additional Grantor hereby authorizes the filing
of any financing statements or continuation statements, and amendments to
financing statements, or any similar document in any
____________________________________
1 Refer to each Schedule which needs to be supplemented.

A-I-1



--------------------------------------------------------------------------------




jurisdictions and with any filing offices as the Collateral Agent may determine,
in its sole discretion, are necessary or advisable to perfect or otherwise
protect the security interest granted to the Collateral Agent herein, except
with respect to foreign jurisdictions. Such financing statements may describe
the Collateral in the same manner as described herein or may contain an
indication or description of collateral that describes such property in any
other manner as the Collateral Agent may determine, in its sole discretion, is
necessary, advisable or prudent to ensure the perfection of the security
interest in the Collateral granted to the Collateral Agent herein, including
describing such property as “all assets” or “all personal property” and may add
thereto “whether now owned or hereafter acquired.” The Additional Grantor hereby
ratifies and authorizes the filing by the Collateral Agent of any financing
statement with respect to the Collateral made prior to the date hereof.
3.    Intellectual Property Filings. The Additional Grantor hereby authorizes
the Collateral Agent to execute and/or submit filings with the PTO or United
States Copyright Office (or any successor office), as applicable, including this
Agreement, the Copyright Security Agreement, a Patent Security Agreement, and/or
a Trademark Security Agreement based on the nature of the Intellectual Property
owned by such Additional Grantor, or other comparable documents, and to take
such other actions as may be required under applicable law for the purpose of
perfecting, recording, confirming, continuing, enforcing or protecting the
security interest granted by the Additional Grantor hereunder, without the
signature of the Additional Grantor, naming the Additional Grantor, as debtor,
and the Collateral Agent, as secured party.
4.    GOVERNING LAW. THIS ASSUMPTION AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. THE
PROVISIONS OF SECTIONS 8.1, 8.3, 8.4, 8.5, 8.7, 8.8, 8.9, 8.10, 8.12, 8.13 AND
8.16 OF THE GUARANTEE AND COLLATERAL AGREEMENT SHALL APPLY WITH LIKE EFFECT TO
THIS ASSUMPTION AGREEMENT, AS FULLY AS IF SET FORTH AT LENGTH HEREIN.

A-I-2



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.
[ADDITIONAL GRANTOR]
By:     
Name:
Title:    
Agreed and Accepted:


GOLDMAN SACHS BANK USA,
as Collateral Agent
By:     
Name:
Title:




GOLDMAN SACHS BANK USA,
as Administrative Agent
By:     
Name:
Title:





A-I-3



--------------------------------------------------------------------------------




Annex III-A to
Guarantee and Collateral Agreement
FORM OF COPYRIGHT SECURITY AGREEMENT
This COPYRIGHT SECURITY AGREEMENT, dated as of [                    ], 201[_]
(“Copyright Security Agreement”), made by _____________________, a
______________ ______________, located at ______________ [ADD FOR EACH OF THE
SIGNATORIES HERETO] (the “Grantors”), is in favor of GOLDMAN SACHS BANK USA, a
New York state chartered bank, located at 200 West Street, New York, New York
10282, as collateral agent (in such capacity, the “Collateral Agent”) for the
Secured Parties.
W I T N E S S E T H:
WHEREAS, the Grantors are party to a Guarantee and Collateral Agreement, dated
as of November 13, 2014 (the “Guarantee and Collateral Agreement”) in favor of
the Collateral Agent and GOLDMAN SACHS BANK USA, as administrative agent (in
such capacity, the “Administrative Agent”) pursuant to which the Grantors are
required to execute and deliver this Copyright Security Agreement (capitalized
terms used but not otherwise defined herein shall have the meanings given to
them in the Guarantee and Collateral Agreement);
WHEREAS, pursuant to the terms of the Guarantee and Collateral Agreement, each
Grantor has created in favor of the Collateral Agent a security interest in the
Copyright Collateral (as defined below);
NOW, THEREFORE, in consideration of the premises and to induce the Agents and
the Lenders to enter into the Credit Agreement and to induce Lenders to make
their respective extensions of credit to the Borrower thereunder and to induce
the Qualified Counterparties to enter into the Specified Hedge Agreements and
the Specified Cash Management Agreements and provide financial accommodation,
each Grantor hereby agrees with the Collateral Agent, for the benefit of the
Secured Parties, as follows:
Each Grantor hereby grants to the Collateral Agent, for the benefit of the
Secured Parties, a security interest in all of the following property now owned
or at any time hereafter acquired by such Grantor or in which such Grantor now
has or at any time in the future may acquire any right, title or interest
(collectively, the “Copyright Collateral”), as collateral security for the
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of all Secured Obligations:
(a)    the registered and applied-for Copyrights of such Grantor listed on
Schedule 1 attached hereto; and
(b)    all Proceeds of any of the foregoing;
provided, that (i) this Copyright Security Agreement shall not constitute a
grant of a security interest in any property to the extent that and for as long
as such grant of a security interest would be prohibited by the terms of the
Guarantee and Collateral Agreement; and (ii) the security interest granted
hereby (A) shall attach at all times to all proceeds of such property, (B) shall
attach to such property immediately and automatically (without need for any
further grant or act) at such time as the condition described in clause (i)
ceases to exist and (C) to the extent severable, shall, in any event, attach to
all rights in respect of such property that are not subject to the applicable
condition described in clause (i).
The security interest granted pursuant to this Copyright Security Agreement is
granted concurrently and in conjunction with security interest granted to the
Collateral Agent pursuant to the Guarantee and Collateral Agreement and Grantors
hereby acknowledge and affirm that the rights and remedies of the Collateral
Agent with respect to the security interest in the Copyrights made and granted
hereby are more fully set forth in the Guarantee and Collateral Agreement. In
the event that any provision of this Copyright Security Agreement is deemed to
conflict with the Guarantee and Collateral Agreement, the provisions of the
Guarantee and Collateral Agreement shall govern.

A-III-A-1



--------------------------------------------------------------------------------




The term of this Copyright Security Agreement shall be co-terminus with the
Guarantee and Collateral Agreement.
Each Grantor hereby authorizes and requests that the United States Copyright
Office record this Copyright Security Agreement.
THIS COPYRIGHT SECURITY AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS COPYRIGHT SECURITY AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
This Copyright Security Agreement may be executed by one or more of the parties
to this Copyright Security Agreement on any number of separate counterparts, and
all of said counterparts taken together shall be deemed to constitute one and
the same instrument. Delivery of an executed signature page of this Copyright
Security Agreement by facsimile transmission or electronic transmission (in PDF
format) shall be effective as delivery of a manually executed counterpart
hereof. A set of the copies of this Copyright Security Agreement signed by all
the parties shall be lodged with the Borrower, the Administrative Agent and the
Collateral Agent.
[Remainder of This Page Intentionally Left Blank.]



A-III-A-2



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each Grantor has caused this COPYRIGHT SECURITY AGREEMENT to
be executed and delivered by its duly authorized officer as of the date first
above written.
[ASSIGNOR]
By:     
Name:
Title:    


Accepted and Agreed:


GOLDMAN SACHS BANK USA,
as Collateral Agent
By:     
Name:
Title:



A-III-A-3



--------------------------------------------------------------------------------




Schedule 1
COPYRIGHTS
Copyrights


Title of Work
Reg. No.
Reg. Date
Owner
 
 
 
 






A-III-A-4



--------------------------------------------------------------------------------




Annex III-B to
Guarantee and Collateral Agreement


FORM OF PATENT SECURITY AGREEMENT
This PATENT SECURITY AGREEMENT, dated as of [                    ], 201[_]
(“Patent Security Agreement”), made by _____________________, a ______________
______________, located at ______________ [ADD FOR EACH OF THE SIGNATORIES
HERETO] (the “Grantors”), is in favor of GOLDMAN SACHS BANK USA, a New York
state chartered bank, located at 200 West Street, New York, New York 10282, as
collateral agent (in such capacity, the “Collateral Agent”) for the Secured
Parties.
W I T N E S S E T H:
WHEREAS, the Grantors are party to a Guarantee and Collateral Agreement, dated
as of November 13, 2014 (the “Guarantee and Collateral Agreement”) in favor of
the Collateral Agent and GOLDMAN SACHS BANK USA, as administrative agent (in
such capacity, the “Administrative Agent”) pursuant to which the Grantors are
required to execute and deliver this Patent Security Agreement (capitalized
terms used but not otherwise defined herein shall have the meanings given to
them in the Guarantee and Collateral Agreement);
WHEREAS, pursuant to the terms of the Guarantee and Collateral Agreement, each
Grantor has created in favor of the Collateral Agent a security interest in the
Patent Collateral (as defined below);
NOW, THEREFORE, in consideration of the premises and to induce the Agents and
the Lenders to enter into the Credit Agreement and to induce Lenders to make
their respective extensions of credit to the Borrower thereunder and to induce
the Qualified Counterparties to enter into the Specified Hedge Agreements and
the Specified Cash Management Agreements and provide financial accommodation,
each Grantor hereby agrees with the Collateral Agent, for the benefit of the
Secured Parties, as follows:
Each Grantor hereby grants to the Collateral Agent, for the benefit of the
Secured Parties, a security interest in all of the following property now owned
or at any time hereafter acquired by such Grantor or in which such Grantor now
has or at any time in the future may acquire any right, title or interest
(collectively, the “Patent Collateral”), as collateral security for the complete
payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of all Secured Obligations:
(a)     the registered and applied-for Patents of such Grantor listed on
Schedule 1 attached hereto; and
(b)    all Proceeds of any of the foregoing;
provided, that (i) this Patent Security Agreement shall not constitute a grant
of a security interest in any property to the extent that and for as long as
such grant of a security interest would be prohibited by the terms of the
Guarantee and Collateral Agreement; and (ii) the security interest granted
hereby (A) shall attach at all times to all proceeds of such property, (B) shall
attach to such property immediately and automatically (without need for any
further grant or act) at such time as the condition described in clause (i)
ceases to exist and (C) to the extent severable, shall, in any event, attach to
all rights in respect of such property that are not subject to the applicable
condition described in clause (i).
The security interest granted pursuant to this Patent Security Agreement is
granted concurrently and in conjunction with security interest granted to the
Collateral Agent pursuant to the Guarantee and Collateral Agreement and Grantors
hereby acknowledge and affirm that the rights and remedies of the Collateral
Agent with respect to the security interest in the Patents made and granted
hereby are more fully set forth in the Guarantee and Collateral Agreement. In
the event that any provision of this Patent Security Agreement is deemed to
conflict with the Guarantee and Collateral Agreement, the provisions of the
Guarantee and Collateral Agreement shall govern.

A-III-B-1



--------------------------------------------------------------------------------




The term of this Patent Security Agreement shall be co-terminus with the
Guarantee and Collateral Agreement.
Each Grantor hereby authorizes and requests that the Commissioner of Patents and
Trademarks record this Patent Security Agreement.
THIS PATENT SECURITY AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS PATENT SECURITY AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
This Patent Security Agreement may be executed by one or more of the parties to
this Patent Security Agreement on any number of separate counterparts, and all
of said counterparts taken together shall be deemed to constitute one and the
same instrument. Delivery of an executed signature page of this Patent Security
Agreement by facsimile transmission or electronic transmission (in PDF format)
shall be effective as delivery of a manually executed counterpart hereof. A set
of the copies of this Patent Security Agreement signed by all the parties shall
be lodged with the Borrower, the Administrative Agent and the Collateral Agent.
[Remainder of This Page Intentionally Left Blank.]



A-III-B-2



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each Grantor has caused this PATENT SECURITY AGREEMENT to be
executed and delivered by its duly authorized officer as of the date first above
written.
[ASSIGNOR]
By:     
Name:
Title:    


Accepted and Agreed:


GOLDMAN SACHS BANK USA,
as Collateral Agent
By:     
Name:
Title:



A-III-B-3



--------------------------------------------------------------------------------




Schedule 1
PATENTS
Issued Patents




Patent
Reg. No. 
(App. No.)
Reg. Date 
(App. date)
Owner
 
 
 
 






A-III-B-4



--------------------------------------------------------------------------------




Annex III-C to
Guarantee and Collateral Agreement
FORM OF TRADEMARK SECURITY AGREEMENT
This TRADEMARK SECURITY AGREEMENT, dated as of [                    ], 201[_]
(“Trademark Security Agreement”), made by _____________________, a
______________ ______________, located at ______________ [ADD FOR EACH OF THE
SIGNATORIES HERETO] (“Grantors”), is in favor of GOLDMAN SACHS BANK USA, a New
York state chartered bank, located at 200 West Street, New York, New York 10282,
as collateral agent (in such capacity, the “Collateral Agent”) for the Secured
Parties.
W I T N E S S E T H:
WHEREAS, the Grantors are party to a Guarantee and Collateral Agreement, dated
as of November 13, 2014 (the “Guarantee and Collateral Agreement”) in favor of
the Collateral Agent and GOLDMAN SACHS BANK USA, as administrative agent (in
such capacity, the “Administrative Agent”) pursuant to which the Grantors are
required to execute and deliver this Trademark Security Agreement (capitalized
terms used but not otherwise defined herein shall have the meanings given to
them in the Guarantee and Collateral Agreement);
WHEREAS, pursuant to the terms of the Guarantee and Collateral Agreement, each
Grantor has created in favor of the Collateral Agent a security interest in the
Trademark Collateral (as defined below);
NOW, THEREFORE, in consideration of the premises and to induce the Agents and
the Lenders to enter into the Credit Agreement and to induce Lenders to make
their respective extensions of credit to the Borrower thereunder and to induce
the Qualified Counterparties to enter into the Specified Hedge Agreements and
the Specified Cash Management Agreements and provide financial accommodation,
each Grantor hereby agrees with the Collateral Agent, for the benefit of the
Secured Parties, as follows:
Each Grantor hereby grants to the Collateral Agent, for the benefit of the
Secured Parties, a security interest in all of the following property now owned
or at any time hereafter acquired by such Grantor or in which such Grantor now
has or at any time in the future may acquire any right, title or interest
(collectively, the “Trademark Collateral”), as collateral security for the
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of all Secured Obligations:
(a)    the registered and applied-for Trademarks of such Grantor listed on
Schedule 1 attached hereto; and
(b)    to the extent not covered by clause (a), all Proceeds of any of the
foregoing;
provided, that (i) this Trademark Security Agreement shall not constitute a
grant of a security interest in any property to the extent that and for as long
as such grant of a security interest would be prohibited by the terms of the
Guarantee and Collateral Agreement, including in any applications for trademarks
or service marks filed in the PTO pursuant to 15 U.S.C. § 1051 Section 1(b)
unless and until evidence of use of the mark in interstate commerce is submitted
to and accepted by the PTO pursuant to 15 U.S.C. § 1051 Section 1(c) or Section
1(d); and (ii) the security interest granted hereby (A) shall attach at all
times to all proceeds of such property, (B) shall attach to such property
immediately and automatically (without need for any further grant or act) at
such time as the condition described in clause (i) ceases to exist and (C) to
the extent severable, shall, in any event, attach to all rights in respect of
such property that are not subject to the applicable condition described in
clause (i).
The security interest granted pursuant to this Trademark Security Agreement is
granted in conjunction with security interest granted to the Collateral Agent
pursuant to the Guarantee and Collateral Agreement and Grantors hereby
acknowledge and affirm that the rights and remedies of the Collateral Agent with
respect to the security interest in the Trademarks made and granted hereby are
more fully set forth in the Guarantee and Collateral Agreement. In the event
that any provision of this Trademark Security Agreement is deemed to conflict
with the Guarantee and Collateral Agreement, the provisions of the Guarantee and
Collateral Agreement shall govern.

A-III-C-1



--------------------------------------------------------------------------------




The term of this Trademark Security Agreement shall be co-terminus with the
Guarantee and Collateral Agreement.
Each Grantor hereby authorizes and requests that the Commissioner of Patents and
Trademarks record this Trademark Security Agreement.
THIS TRADEMARK SECURITY AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS TRADEMARK SECURITY AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
This Trademark Security Agreement may be executed by one or more of the parties
to this Trademark Security Agreement on any number of separate counterparts, and
all of said counterparts taken together shall be deemed to constitute one and
the same instrument. Delivery of an executed signature page of this Trademark
Security Agreement by facsimile transmission or electronic transmission (in PDF
format) shall be effective as delivery of a manually executed counterpart
hereof. A set of the copies of this Trademark Security Agreement signed by all
the parties shall be lodged with the Borrower, the Administrative Agent and the
Collateral Agent.
[Remainder of This Page Intentionally Left Blank.]

A-III-C-2



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each Grantor has caused this TRADEMARK SECURITY AGREEMENT to
be executed and delivered by its duly authorized officer as of the date first
above written.
[ASSIGNOR]
By:     
Name:
Title:    


Accepted and Agreed:


GOLDMAN SACHS BANK USA,
as Collateral Agent
By:     
Name:
Title:



A-III-C-3



--------------------------------------------------------------------------------




Schedule 1
TRADEMARKS
Trademarks
Trademark
Reg. No. 
(App. No.)
Reg. Date 
(App. date)
Owner
 
 
 
 






A-III-C-4



--------------------------------------------------------------------------------




Annex IV to
Guarantee and Collateral Agreement
This PLEDGE SUPPLEMENT, dated as of [                    ] 20[__] (the “Pledge
Supplement”), is delivered by [                ], a [                        ]
(the “Grantor”) pursuant to the Guarantee and Collateral Agreement, dated as of
November 13, 2014 (as it may be from time to time amended, amended and restated,
restated, supplemented, or otherwise modified from time to time, the “Guarantee
and Collateral Agreement”), among INC RESEARCH, LLC, a Delaware limited
liability company, INC RESEARCH HOLDINGS, INC., a Delaware corporation, the
other Grantors named therein, GOLDMAN SACHS BANK USA, as the Collateral Agent,
and GOLDMAN SACHS BANK USA, as the Administrative Agent. Capitalized terms used
herein not otherwise defined herein shall have the meanings ascribed thereto in
the Guarantee and Collateral Agreement.
Grantor hereby confirms the grant to the Collateral Agent set forth in the
Guarantee and Collateral Agreement of, and does hereby grant to the Collateral
Agent, for the benefit of the Secured Parties, a security interest in all of
Grantor’s right, title and interest in and to all Collateral to secure the
Secured Obligations, in each case whether now or hereafter existing or in which
Grantor now has or hereafter acquires an interest and wherever the same may be
located. Grantor represents and warrants that the attached Supplements to
Schedules accurately and completely set forth all additional information
required pursuant to the Guarantee and Collateral Agreement and hereby agrees
that such Supplements to Schedules shall constitute part of the Schedules to the
Guarantee and Collateral Agreement.
Grantor hereby authorizes the filing of any financing statements or continuation
statements, and amendments to financing statements, or any similar document in
any jurisdictions and with any filing offices as the Collateral Agent may
determine, in its sole discretion, are necessary or advisable to perfect or
otherwise protect the security interest granted to the Collateral Agent, for the
benefit of the Secured Parties, herein, except with respect to Intellectual
Property, foreign jurisdictions. Such financing statements may describe the
Collateral in the same manner as described herein or may contain an indication
or description of collateral that describes such property in any other manner as
the Collateral Agent may determine, in its sole discretion, is necessary,
advisable or prudent to ensure the perfection of the security interest in the
Collateral granted to the Collateral Agent, for the benefit of the Secured
Parties, herein, including describing such property as “all assets” or “all
personal property” and may add thereto “whether now owned or hereafter
acquired.” Grantor hereby ratifies and authorizes the filing by the Collateral
Agent of any financing statement with respect to the Collateral made prior to
the date hereof.
THIS PLEDGE SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.


[Remainder of This Page Intentionally Left Blank.]

A-IV-1



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Grantor has caused this Pledge Supplement to be duly
executed and delivered by its duly authorized officer as of the date first
written above.
[NAME OF GRANTOR]
By:     
Name:
Title:











A-IV-2

